Exhibit 10.28

 

WILLIS ENGINE FUNDING LLC *
Issuer

 

 

and

 

 

THE BANK OF NEW YORK
Indenture Trustee

 

 

AMENDED AND RESTATED
SERIES 2002-1 SUPPLEMENT

 

 

Dated as of December 13, 2002

 

to

 

AMENDED AND RESTATED
INDENTURE

 

Dated as of December 13, 2002

 

--------------------------------------------------------------------------------

 

SERIES 2002-1 NOTES

 

 

--------------------------------------------------------------------------------

*                                         Portions of the material in this
Exhibit have been redacted pursuant to a request for confidential treatment, and
the redacted material has been filed separately with the Securities and Exchange
Commission (the “Commission”).  An asterisk has been placed in the precise
places in this Agreement where we have redacted information, and the asterisk is
keyed to a legend which states that the material has been omitted pursuant to a
request for confidential treatment.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS; CALCULATION GUIDELINES

 

 

Section 1.1

Definitions.

 

Section 1.2

Calculation Guidelines.

 

 

 

ARTICLE II CREATION OF THE SERIES 2002-1 NOTES

 

 

Section 2.1

Designation: General Terms and Conditions.

 

Section 2.2

Interest Payments on the Series 2002-1 Notes.

 

Section 2.3

Principal Payments on the Series 2002-1 Notes.

 

Section 2.4

Amounts and Terms of Series 2002-1 Noteholder Commitments; Fees Payable by
Issuer.

 

Section 2.5

Increased Cost; Capital Adequacy; Taxes.

 

Section 2.6

Payments, Computations, Etc.

 

 

 

ARTICLE III SERIES 2002-1 SERIES ACCOUNT AND ALLOCATION AND APPLICATION OF
AMOUNTS THEREIN

 

 

Section 3.1

Series 2002-1 Series Account.

 

Section 3.2

Distributions from Series 2002-1 Series Account on each Payment Date.

 

Section 3.3

Allocation of Excess Cash Available for Distribution.

 

Section 3.4

Series 2002-1 Restricted Cash Account.

 

Section 3.5

Series 2002-1 Engine Reserve Account.

 

Section 3.6

Series 2002-1 Security Deposit Account.

 

Section 3.7

Securities Accounts.

 

 

 

ARTICLE IV ADDITIONAL COVENANTS

 

 

Section 4.1

Additional Series.

 

Section 4.2

Reserved.

 

Section 4.3

Inspections.

 

Section 4.4

Portfolio Report; Principal Report.

 

Section 4.5

Interest Rate Hedge Agreements.

 

Section 4.6

Insurance.

 

Section 4.7

Lessee Acknowledgment.

 

Section 4.8

Opinions of Foreign Local Counsel.

 

Section 4.9

Filing of Leases with FAA.

 

 

 

ARTICLE V CONDITIONS OF EFFECTIVENESS AND FUTURE LENDING

 

 

Section 5.1

Effectiveness of Supplement.

 

Section 5.2

Advances on Notes.

 

Section 5.3

Deliveries.

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

 

 

Section 6.1

Existence.

 

Section 6.2

Authorization.

 

Section 6.3

No Conflict; Legal Compliance.

 

Section 6.4

Validity and Binding Effect.

 

Section 6.5

Financial Statements.

 

Section 6.6

Executive Offices.

 

Section 6.7

No Agreements or Contracts.

 

Section 6.8

Consents and Approvals.

 

Section 6.9

Margin Regulations.

 

Section 6.10

Taxes.

 

Section 6.11

Other Regulations.

 

Section 6.12

Solvency and Separateness.

 

Section 6.13

No Proceedings.

 

Section 6.14

Recourse Against Certain Parties.

 

Section 6.15

Survival of Representations and Warranties.

 

Section 6.16

No Event of Default or Early Amortization Event.

 

Section 6.17

Litigation and Contingent Liabilities.

 

Section 6.18

Title; Liens.

 

Section 6.19

Subsidiaries.

 

Section 6.20

No Partnership.

 

Section 6.21

Pension and Welfare Plans.

 

Section 6.22

Ownership of Issuer.

 

Section 6.23

Security Interest.

 

Section 6.24

Eligible Lease Agreements; Eligible Engines.

 

 

 

ARTICLE VII EARLY AMORTIZATION EVENT

 

 

Section 7.1

Early Amortization Event.

 

 

 

ARTICLE VIII MISCELLANEOUS PROVISIONS

 

 

Section 8.1

Ratification of Indenture.

 

Section 8.2

Counterparts.

 

Section 8.3

Governing Law.

 

Section 8.4

Effect on Original Supplement.

 

 

 

EXHIBITS

 

 

 

EXHIBIT A-1

Form of Subclass A-1 Note

EXHIBIT A-2

Form of Subclass A-2 Note

EXHIBIT B-1

Form of Subclass B-1 Note

EXHIBIT B-2

Form of Subclass B-2 Note

EXHIBIT C

Eligible Engines, Depreciation Periods and Maximum Concentration Limits

EXHIBIT D-1

Lessee Acknowledgment (First Security Bank Form)

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT D-2

Lessee Acknowledgment (Willis Form)

EXHIBIT E

Asset Base Certificate

EXHIBIT F

Withdrawal Notice

EXHIBIT G

Funding Deliverables

EXHIBIT H-1

Form of Trust Agreement

EXHIBIT H-2

Form of Owner Trustee Guaranty

EXHIBIT H-3

Form of Owner Trustee Mortgage

EXHIBIT H-4

Form of Beneficial Interest Pledge Agreement

EXHIBIT J-1

Form of Portfolio Report

EXHIBIT J-2

Form of Principal Report

 

 

SCHEDULES

SCHEDULE 1

Certain Terms

SCHEDULE 2

Initial List of Engines and Lease Agreements

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SERIES 2002–1 SUPPLEMENT, dated as of December 13, 2002
(the “Supplement” or the “Series 2002-1 Supplement”), between Willis Engine
Funding LLC, a limited liability company organized and existing under the laws
of the State of Delaware (the “Issuer”), and The Bank of New York, a New York
banking corporation, as Indenture Trustee (the “Indenture Trustee”).

 

The Issuer and the Indenture Trustee are party to the Indenture dated as of
September 12, 2002, as supplemented by the Series 2002-1 Supplement dated as of
September 12, 2002 (such supplement, the “Original Supplement”; and, the
Indenture as supplemented by the Original Supplement, the “Original Indenture”).

 

Contemporaneously herewith, the Issuer and the Indenture Trustee have amended
and restated the Original Indenture (as so amended and restated, and as amended,
restated, supplemented or otherwise modified from time to time hereafter, the
“Indenture”)

 

Pursuant to the Original Supplement, the Issuer and the Indenture Trustee
created the Series 2002-1 Notes and specified the Principal Terms thereof.

 

The Issuer and, with the unanimous consent of the Holders of the outstanding
Willis Engine Funding LLC Secured Notes, Series 2002-1, Class A and B, the
Indenture Trustee have agreed to amend and restate the Original Supplement but
only upon the terms and conditions hereinafter set forth and in reliance on the
representations and warranties of the Issuer set forth herein.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS; CALCULATION GUIDELINES

 

Section 1.1                                   Definitions.

 

Capitalized terms used in this Supplement but not defined herein shall have the
meaning assigned to such terms in the Indenture.  Whenever used in this
Supplement, the following words and phrases shall have the following meanings,
and the definitions of such terms are applicable to the singular as well as the
plural forms of such terms and to the masculine as well as to the feminine and
neuter genders of such terms.

 

Section 1.2                                   Calculation Guidelines.

 

For purposes of calculating the Class A Note Interest Payment, the Class A Note
Principal Balance shall at all times be equal to the sum of all Class A Loans
then outstanding.  For purposes of calculating the Class B Note Interest
Payment, the Class B Note Principal Balance shall at all times be equal to the
sum of all Class B Loans then outstanding.

 

--------------------------------------------------------------------------------


 

ARTICLE II

CREATION OF THE SERIES 2002-1 NOTES

 

Section 2.1                                   Designation: General Terms and
Conditions.

 

(a)                                  There is hereby created a Series of Notes
to be issued in two Classes pursuant to the Indenture and this Supplement to be
known respectively as the “Willis Engine Funding LLC Secured Notes, Series
2002-1, Class A and Class B”.  The Class A Notes are hereby further divided into
two subclasses to be known as the “Willis Engine Funding LLC Secured Notes,
Series 2002-1, Subclass A-1” and the “Willis Engine Funding LLC Secured Notes,
Series 2002-1, Subclass A-2”.  The Class B Notes are hereby further divided into
two subclasses to be known as the “Willis Engine Funding LLC Secured Notes,
Series 2002-1, Subclass B-1” and the “Willis Engine Funding LLC Secured Notes,
Series 2002-1, Subclass B-2”.  The Series 2002-1 Notes shall not be rated by any
Rating Agency unless required by the Deal Agent.

 

(b)                                 The Payment Date with respect to the Series
2002-1 Notes shall be the twentieth day of each month, or, if such day is not a
Business Day, the immediately following Business Day.

 

(c)                                  The “Class A Notes” and “Class B Notes”
issued under the Original Indenture shall be exchanged for the Subclass A-1
Notes and the Subclass B-1 Notes in definitive form substantially in the forms
of Exhibit A-1 and Exhibit B-1 hereto.  The Subclass A-2 Notes and the Subclass
B-2 Notes shall be issued in definitive form substantially in the forms of
Exhibit A-2 and Exhibit B-2 hereto.

 

(d)                                 Payments of principal and interest on the
Series 2002-1 Notes shall be payable solely from funds on deposit in the Series
2002-1 Series Account or from other funds as set forth in this Series 2002-1
Supplement at the times and in the amounts set forth in Article III of this
Supplement.

 

(e)                                  In furtherance of, and in addition to the
property identified in, the Granting Clause set forth in the Indenture, as it
relates to this Supplement, the Issuer hereby grants to the Indenture Trustee,
for the benefit of the Series 2002-1 Noteholders, a security interest in all of
Issuer’s right, title and interest in and to (i) each of the Series 2002-1
Engines, (ii) the Lease Agreements that encumber the Series 2002-1 Engines on
their respective Transfer Dates or on any date thereafter, (iii) the Series
2002-1 Series Account, the Series 2002-1 Engine Reserve Account, the Series
2002-1 Security Deposit Account and the Series 2002-1 Restricted Cash Account
and all amounts and Eligible Investments from time to time on deposit therein,
(iv) each Beneficial Interest in an Owner Trust that owns a Series 2002-1
Engine, and (v) all income, payments and proceeds of the foregoing (all such
property identified in this Section 2.1(e), collectively, the “Series
Collateral”).  Such Series Collateral (except as set forth in Section 401(d) of
the Indenture with respect to Excess Cash Available for Distribution) shall not
be available to pay any other Aggregate Outstanding Obligations until all
Outstanding Obligations under this Supplement have been paid in full.

 

2

--------------------------------------------------------------------------------


 

(f)                                    In the event that any term or provision
contained herein shall conflict with or be inconsistent with any term or
provision contained in the Indenture, the terms and provisions of this
Supplement shall govern.

 

Section 2.2                                   Interest Payments on the Series
2002-1 Notes.

 

(a)                                  Interest on Series 2002-1 Notes.  Each Loan
shall bear interest on the outstanding principal amount thereof from the date
when made, continued or converted until paid in full at a rate per annum equal
to the sum of the applicable Spread and the applicable Interest Rate.  Such
interest shall be payable on each Payment Date from amounts on deposit in the
Series 2002-1 Series Account in accordance with Section 302 of the Indenture and
Section 3.2 of this Supplement.

 

(b)                                 Default Interest.  If an Event of Default
has occurred and is continuing on any given day, the Issuer shall pay interest
(“Default Interest”) at a rate per annum equal to the Overdue Rate, for the
period during which such amounts shall remain unpaid.  Such interest shall be
payable (i) on each Payment Date from amounts on deposit in the Series 2002-1
Series Account in accordance with Section 3.2 of this Supplement and (ii) as
further provided Article VIII of the Indenture.

 

(c)                                  Determination of Interest.  The
Administrative Agent shall determine the Interest on any Class of Notes as
provided herein and pursuant to Section 2.06 of the applicable Note Purchase
Agreement.

 

Section 2.3                                   Principal Payments on the Series
2002-1 Notes.

 

Principal of the Series 2002-1 Notes shall be payable on each Payment Date from
amounts on deposit in the Series 2002-1 Series Account (and on the Final Payment
Date, from amounts on deposit in the Series 2002-1 Restricted Cash Account) in
accordance with Section 3.2 of this Supplement.  The unpaid principal amount of
the Series 2002-1 Notes shall be due and payable in full on the Final Payment
Date, together with all unpaid interest, fees, expenses, costs and other amounts
payable by the Issuer pursuant to the terms of the Indenture and this
Supplement.

 

Section 2.4                                   Amounts and Terms of Series 2002-1
Noteholder Commitments; Fees Payable by Issuer.

 

(a)                                  Subject to the terms and conditions of this
Supplement and the Class A Note Purchase Agreements and the Class B Note
Purchase Agreements (i) the Subclass A-1 Note Commitment and the Subclass B-1
Note Commitment, respectively, shall be available to the Issuer on and after the
Closing Date until the Conversion Date and (ii) the Subclass A-2 Note Commitment
and the Subclass B-2 Note Commitment, respectively, shall be available to the
Issuer on and after the Effective Date until the Subclass A2/B2 Amortization
Commencement Date.

 

(b)                                 During the applicable Revolving Period, the
respective Series 2002-1 Notes shall be revolving notes with maximum aggregate
principal amounts equal to their respective Note Commitments, then in effect;
provided, however, that at no time shall the Class A Note Principal

 

3

--------------------------------------------------------------------------------


 

Balance exceed the Senior Asset Base for this Series 2002-1 nor shall the Class
B Note Principal Balance exceed the Subordinate Asset Base for this Series
2002-1.  The Deal Agent shall maintain a record of all Loans and repayments made
on the Class A Notes and the Class B Notes and absent manifest error such
records shall be conclusive.  On any date requested by the Issuer, after the
Issuer shall have satisfied all applicable conditions precedent set forth in
Article V hereof and in each Class A Note Purchase Agreement and each Class B
Note Purchase Agreement, each Purchaser shall, at the Issuer’s request for a
Loan as specified in a notice given to the Deal Agent in accordance with the
terms of the applicable Note Purchase Agreement, make payment thereof (in
proportion to its respective commitment) in accordance with the terms of the
applicable Note Purchase Agreement in an amount specified in such notice, and in
accordance with the written direction of the Issuer by wire transfer in same day
funds provided, that each request for an advance of principal of the applicable
Note shall, subject to the applicable Note Commitment then in effect, be in
minimum and multiple aggregate amounts as set forth in Section 2.04(b) of the
applicable Note Purchase Agreement.  The Issuer shall pay interest on the Class
A Notes and the Class B Notes at the rates and in the manner set forth in
Section 2.2 hereof.  The unpaid principal amount of the Notes and all unpaid
interest accrued thereon, together with any unpaid Senior Step-Up Program Fee,
Subordinate Step-Up Program Fee, Renewal Fee and all other fees, expenses, costs
and other sums chargeable to the Issuer incurred in connection therewith, shall
be due and payable on the Final Payment Date.

 

Each request for a Loan shall constitute a reaffirmation by the Issuer that (1)
no Event of Default or Early Amortization Event has occurred and is continuing
and (2) the representations and warranties contained in the Series 2002-1
Transaction Documents are true, correct and complete in all material respects to
the same extent as though made on and as of the date of the request, except to
the extent such representations and warranties specifically relate to an earlier
date, in which event they shall be true, correct and complete in all material
respects as of such earlier date.

 

Notwithstanding any other provision of this Section 2.4(b), following the
consummation of the Term Securitization, the Purchasers shall not be obligated
to fund Loans under this Series 2002-1 Supplement and the Note Purchase
Agreements until the Issuer and the Purchasers have agreed in writing regarding
the Spreads for such Loans.

 

(c)                                  The Issuer may, on any Payment Date, repay
all or any portion of the Class A Note Principal Balance and Class B Note
Principal Balance provided that the Issuer gives written notice of such
prepayment to the Deal Agent that number of days before such Payment Date as may
be mutually agreed by the Issuer and the Deal Agent and in accordance with the
terms of this Supplement and complies with all other applicable requirements of
the applicable Note Purchase Agreements, by making a wire transfer to the Deal
Agent; provided, however, that (i) in connection with any such prepayment before
the Conversion Date, such prepayment shall be applied first to reduce pro rata
the Subclass A-2 Note Principal Balance and the Subclass B-2 Note Principal
Balance until paid in full and thereafter to reduce pro rata the Subclass A-1
Note Principal Balance and the Subclass B-1 Note Principal Balance until paid in
full and (ii) in connection with any such prepayment from and after the
Conversion Date, such prepayment shall be applied to reduce pro rata the
Aggregate Note Principal Balance; provided, further, however that the Issuer may
not make such repayment from funds in the Series 2002-1 Restricted Cash Account
unless the Issuer is repaying all of the Class A Note Principal Balance

 

4

--------------------------------------------------------------------------------


 

and all of the Class B Note Principal Balance.  Such repayment shall be
accompanied by instructions to apply such cash to the reduction of principal and
accrued Interest through the date of such payment.  If the Issuer does not
notify each Purchaser and the Deal Agent of any such principal reduction at
least 30 days prior to such principal reduction, the Issuer shall pay all costs
related to the reduction of outstanding principal, including Breakage Costs and
all costs associated with the outstanding Commercial Paper Notes related to such
principal reduction.  The Issuer understands (i) that Commercial Paper Notes
issued in connection with such principal may not be prepaid, (ii) that the
amount of cash proceeds received by each Purchaser may not match the amount of
maturing Commercial Paper Notes on the desired repayment date and (iii) that
each Purchaser shall use its reasonable best efforts to minimize any such
Breakage Costs.

 

(d)                                 The Issuer may terminate or reduce (i) the
Subclass A-1 Maximum Limit or the Subclass A-2 Maximum Limit pursuant to Section
2.05 of the corresponding Class A Note Purchase Agreement or (ii) the Subclass
B-1 Maximum Limit or the Subclass B-2 Maximum Limit pursuant to Section 2.05 of
the corresponding Class B Note Purchase Agreement.

 

(e)                                  The Issuer shall pay on each quarterly
Payment Date, beginning with the third Payment Date, an Administrative Agent Fee
to the Administrative Agent as set forth in Schedule 1.

 

(f)                                    The Issuer shall pay on any applicable
Payment Date the Renewal Fee to the Deal Agent as set forth in the Issuer Fee
Letter.

 

(g)                                 The Issuer shall pay to the Deal Agent on
the Effective Date the Warehouse Structuring Fee and the Prepaid Interest then
due and payable together with any other fees and expenses of the Deal Agent,
each as set forth in the Supplemental Issuer Fee Letter.

 

(h)                                 The Issuer shall pay on any Payment Date on
or after the Conversion Date the Senior Step-Up Program Fee and the Subordinate
Step-Up Program Fee to the corresponding Class A Noteholders and the Class B
Noteholders, respectively, as set forth in the Issuer Fee Letter.

 

Section 2.5                                   Increased Cost; Capital Adequacy;
Taxes.

 

The provisions set forth in Sections 2.08, 2.09 and 2.10 of each Class A Note
Purchase Agreement and Class B Note Purchase Agreement are incorporated herein.

 

Section 2.6                                   Payments, Computations, Etc.

 

(a)                                  Unless otherwise expressly provided herein,
all amounts to be deposited by the Issuer or the Servicer hereunder shall be
deposited in accordance with the terms hereof no later than 11:00 a.m. (New York
City time) on the day when due in lawful money of the United States in
immediately available funds.  Unless otherwise expressly provided herein, all
amounts to be paid to the Deal Agent or to any Noteholder, as applicable, shall
be paid in accordance with the terms hereof on the day when due in lawful money
of the United States in immediately available funds to a dollar denominated
account maintained by the Deal Agent or any Noteholder in accordance with wire
instructions given to the Indenture Trustee by the Deal Agent or Noteholder. 
All computations of interest and other fees hereunder shall be made on the basis
of

 

5

--------------------------------------------------------------------------------


 

a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed.

 

(b)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of Interest or any fee payable
hereunder, as the case may be.

 

(c)                                  If any Loan requested by the Issuer and
approved by a Purchaser and the Deal Agent pursuant to Section 2.04(b) of the
applicable Note Purchase Agreement is not, for any reason whatsoever related to
a default or nonperformance by the Issuer, made or effectuated, as the case may
be, on the date specified therefor, the Issuer shall indemnify such Purchaser
against any reasonable loss, cost or expense incurred by such Purchaser,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Purchaser to fund or maintain such
Loan, as the case may be, during such Interest Accrual Period.

 

ARTICLE III

SERIES 2002-1 SERIES ACCOUNT AND ALLOCATION AND APPLICATION OF
AMOUNTS THEREIN

 

Section 3.1                                   Series 2002-1 Series Account.

 

The Issuer shall establish on the Effective Date and maintain, so long as any
Series 2002-1 Note is Outstanding, an Eligible Account with the Indenture
Trustee which shall be designated as the Series 2002-1 Series Account, which
account is hereby pledged to the Indenture Trustee for the benefit of the Series
2002-1 Noteholders pursuant to the Indenture and this Supplement.  All deposits
of funds by or for the benefit of the Series 2002-1 Noteholders from the Trust
Account and the Series 2002-1 Restricted Cash Account shall be accumulated in,
and withdrawn from, the Series 2002-1 Series Account in accordance with the
provisions of the Indenture and this Supplement.

 

Section 3.2                                   Distributions from Series 2002-1
Series Account on each Payment Date.

 

On each Payment Date, the Indenture Trustee shall, in accordance with the
Servicer Report, distribute funds then on deposit in the Series 2002-1
Series Account and any other funds available for application to the Series
2002-1 Notes to the following Persons and in the following order of priority:

 

I                                            IF AN EARLY AMORTIZATION EVENT
SHALL NOT THEN BE CONTINUING:

 

(A)                              By wire transfer of immediately available
funds, to the Indenture Trustee, all Indenture Trustee’s Fees, to the Custodian,
all Collateral Custodian’s Fees, to any Owner Trustee of an Owner Trust that
owns a Series 2002-1 Engine, any fees and expenses incurred in performing its
duties under the applicable Trust Agreement, in each case then due and payable
for Series 2002-1 to the extent not paid by the Servicer;

 

6

--------------------------------------------------------------------------------


 

(B)                                (i)                                     if
the Indenture Trustee has received the Servicer Report for the related
Collection Period, to the Servicer by wire transfer of immediately available
funds, an amount equal to the sum of any (x) Servicing Fee Arrearage and
(y) Servicing Fee then due and payable and (ii) to the Servicer by wire transfer
of immediately available funds, an amount equal to any outstanding Servicer
Advance;

 

(C)                                To the Administrative Agent, any fees and
expenses then payable to the Administrative Agent approved by the Requisite
Global Majority pursuant to Section 405(b) of the Indenture;

 

(D)                               To each Interest Rate Hedge Provider, any
payments owing under the related Interest Rate Hedge Agreement other than
termination payments;

 

(E)                                 To each Holder of a Class A Note on the
immediately preceding Record Date an amount equal to such Holder’s pro rata
portion of first, any Class A Note Interest Arrearage, and second, the Class A
Note Interest Payment for such Payment Date;

 

(F)                                 To each Holder of a Class B Note on the
immediately preceding Record Date, an amount equal to its pro rata portion of
first, any Class B Note Interest Arrearage, and second, the Class B Note
Interest Payment for such Payment Date;

 

(G)                                To the Series 2002-1 Restricted Cash Account,
an amount sufficient so that the total amount on deposit therein is equal to the
Series 2002-1 Restricted Cash Amount for such Payment Date;

 

(H)                               (i) To the Deal Agent, an amount equal to the
Renewal Fee, if applicable and (ii) to the Administrative Agent an amount equal
to the sum of (x) the Administrative Agent Fee then due and payable and (y) any
unpaid Administrative Agent Fee from all prior Payment Dates;

 

(I)                                    On a pro rata basis, (i) to each Holder
of a Class A Note on the immediately preceding Record Date, an amount equal to
its pro rata portion of the Class A Note Minimum Principal Payment Amount, (ii)
for any Payment Date on or after the Subclass A2/B2 Amortization Commencement
Date but before the Conversion Date, to each Holder of a Subclass A-2 Note on
the immediately preceding Record Date, an amount equal to its pro rata portion
of the Subclass A-2 Amortization Amount and (iii) to each Interest Rate Hedge
Provider any termination payments owing under the related Interest Rate Hedge
Agreement;

 

(J)                                   On a pro rata basis, (i) to each Holder of
a Class B Note on the immediately preceding Record Date, an amount equal to its
pro rata portion of the Class B Note Minimum Principal Payment Amount and (ii)
for any Payment Date on or after the Subclass A2/B2 Amortization Commencement
Date but before the Conversion Date, to each Holder of a Subclass B-2 Note on
the immediately preceding Record Date, an amount equal to its pro rata portion
of the Subclass B-2 Amortization Amount;

 

7

--------------------------------------------------------------------------------


 

(K)                               For any Payment Date on or after the
Conversion Date, to each Holder of a Class A Note on the immediately preceding
Record Date, an amount equal to its pro rata portion of the sum of (x) the
Senior Step-Up Program Fee then due and payable and (y) any unpaid Senior
Step-Up Program Fee from all prior Payment Dates, if any;

 

(L)                                 For any Payment Date on or after the
Conversion Date, to each Holder of a Class B Note on the immediately preceding
Record Date, an amount equal to its pro rata portion of the sum of (x) the
Subordinate Step-Up Program Fee then due and payable and (y) any unpaid
Subordinate Step-Up Program Fee from all prior Payment Dates, if any;

 

(M)                            For any Payment Date on or after the Conversion
Date, to each Holder of a Class A Note on the immediately preceding Record Date,
an amount equal to its pro rata portion of the Class A Note Distributable
Amortization Amount;

 

(N)                               For any Payment Date on or after the
Conversion Date, to each Holder of a Class B Note on the immediately preceding
Record Date, an amount equal to its pro rata portion of the Class B Note
Distributable Amortization Amount;

 

(O)                               To each Holder of a Class A Note on the
immediately preceding Record Date, pro rata, an amount equal to any Class A
Increased Costs and amounts due pursuant to Sections 2.5 and 2.6 hereof, if any,
then due and payable with respect to such Class A Note and any other costs,
expenses, taxes and indemnities payable by the Issuer pursuant to each Class A
Note Purchase Agreement;

 

(P)                                 To each Holder of a Class B Note on the
immediately preceding Record Date, pro rata, an amount equal to any Class B
Increased Costs and amounts due pursuant to Sections 2.5 and 2.6 hereof, if any,
then due and payable with respect to such Class B Note and any other costs,
expenses, taxes and indemnities payable by the Issuer pursuant to each Class B
Note Purchase Agreement;

 

(Q)                               To the Indenture Trustee for distribution
pursuant to Section 401(d) of the Indenture, as Excess Cash Available for
Distribution, to the extent that any Deficient Series is Outstanding on such
Payment Date; and

 

(R)                                To the Issuer by wire transfer of immediately
available funds, any remaining amount on deposit in the Series 2002-1
Series Account on such Payment Date.

 

Notwithstanding the foregoing, the amounts set forth in clause (R) shall be
payable only at such times as no Deficient Series then exists.

 

II                                        IF AN EARLY AMORTIZATION EVENT SHALL
THEN BE CONTINUING:

 

(A)                              By wire transfer of immediately available
funds, to the Indenture Trustee, all Indenture Trustee’s Fees, to the Custodian,
all Collateral Custodian’s Fees, to any Owner Trustee of an Owner Trust that
owns a Series 2002-1 Engine, any fees and

 

8

--------------------------------------------------------------------------------


 

expenses incurred in performing its duties under the applicable Trust Agreement,
in each case then due and payable for Series 2002-1 to the extent not paid by
the Servicer;

 

(B)                                (i)                                     If
the Indenture Trustee has received the Servicer Report for the related
Collection Period, to the Servicer by wire transfer of immediately available
funds, an amount equal to the sum of any (x) Servicer Fee Arrearage and
(y) Servicer Fee then due and payable and (ii) to the Servicer by wire transfer
of immediately available funds, an amount equal to any outstanding Servicer
Advance;

 

(C)                                To the Administrative Agent, any fees and
expenses then payable to the Administrative Agent approved by the Requisite
Global Majority pursuant to Section 405(b) of the Indenture;

 

(D)                               To an Interest Rate Hedge Provider, any
payments owing under the related Interest Rate Hedge Agreement other than
termination payments;

 

(E)                                 To each Holder of a Class A Note on the
immediately preceding Record Date an amount equal to such Holder’s pro rata
portion of first, any Class A Note Interest Arrearage, and second, the Class A
Note Interest Payment for such Payment Date;

 

(F)                                 To each Holder of a Class B Note on the
immediately preceding Record Date, an amount equal to its pro rata portion of
first, any Class B Note Interest Arrearage, and second, the Class B Note
Interest Payment for such Payment Date;

 

(G)                                To the Series 2002-1 Restricted Cash Account,
an amount sufficient so that the total amount on deposit therein is equal to the
Series 2002-1 Restricted Cash Amount for such Payment Date;

 

(H)                               (i) To the Deal Agent, an amount equal to the
Renewal Fee, if applicable and (ii) to the Administrative Agent an amount equal
to the sum of (x) the Administrative Agent Fee then due and payable and (y) any
unpaid Administrative Agent Fee from all prior Payment Dates;

 

(I)                                    For any Payment Date on or after the
Conversion Date, to each Holder of a Class A Note on the immediately preceding
Record Date, an amount equal to its pro rata portion of the sum of (x) the
Senior Step-Up Program Fee then due and payable and (y) any unpaid Senior
Step-Up Program Fee from all prior Payment Dates, if any;

 

(J)                                   For any Payment Date on or after the
Conversion Date, to each Holder of a Class B Note on the immediately preceding
Record Date, an amount equal to its pro rata portion of the sum of (x) the
Subordinate Step-Up Program Fee then due and payable and (y) any unpaid
Subordinate Step-Up Program Fee from all prior Payment Dates, if any;

 

(K)                               On a pro rata basis, (i) to each Holder of a
Class A Note on the immediately preceding Record Date, an amount equal to its
pro rata portion of the

 

9

--------------------------------------------------------------------------------


 

Class A Note Minimum Principal Payment Amount and (ii) to each Interest Rate
Hedge Provider any termination payments owing under the related Interest Rate
Hedge Agreement;

 

(L)                                 To each Holder of a Class B Note on the
immediately preceding Record Date, an amount equal to its pro rata portion of
the Class B Note Minimum Principal Payment Amount;

 

(M)                            To each Holder of a Class A Note on the
immediately preceding Record Date, pro rata, an amount equal to any Class A
Increased Costs and amounts due pursuant to Sections 2.5 and 2.6 hereof, if any,
then due and payable with respect to such Class A Note and any other costs,
expenses, taxes and indemnities payable by the Issuer pursuant to each Class A
Note Purchase Agreement;

 

(N)                               To each Holder of a Class B Note on the
immediately preceding Record Date, pro rata, an amount equal to any Class B
Increased Costs and amounts due pursuant to Sections 2.5 and 2.6 hereof, if any,
then due and payable with respect to such Class B Note and any other costs,
expenses, taxes and indemnities payable by the Issuer pursuant to each Class B
Note Purchase Agreement;

 

(O)                               To the Indenture Trustee for distribution
pursuant to Section 401(d) of the Indenture, as Excess Cash Available for
Distribution, to the extent that any Deficient Series is Outstanding on such
Payment Date; and

 

(P)                                 To the Issuer by wire transfer of
immediately available funds, any remaining amount on deposit in the Series
2002-1 Series Account on such Payment Date.

 

Any amounts payable to a Noteholder shall be made by wire transfer of
immediately available funds to the account that such Noteholder has designated
to the Indenture Trustee in writing on or prior to the Business Day immediately
preceding the Payment Date.

 

Section 3.3                                   Allocation of Excess Cash
Available for Distribution.

 

On each Payment Date, the Indenture Trustee shall distribute any Excess Cash
Available for Distribution deposited into the Series 2002-1 Series Account in
accordance with Section 401 of the Indenture in payment of the amounts and in
the order of priority set forth in Section 3.2(I) or (II) hereof, as the case
may be.

 

Section 3.4                                   Series 2002-1 Restricted Cash
Account.

 

(a)                                  The Issuer shall establish on the Effective
Date and maintain so long as any Series 2002-1 Note is Outstanding an Eligible
Account with the Indenture Trustee which shall be designated as the Series
2002-1 Restricted Cash Account, which account is hereby pledged to the Indenture
Trustee pursuant to the Indenture and this Supplement.  On the date on which the
initial Loan is made, the Issuer will deposit the Series 2002-1 Restricted Cash
Amount in the Series 2002-1 Restricted Cash Account from the proceeds of
issuance of the Series 2002-1 Notes and thereafter amounts shall be deposited in
the Series 2002-1 Restricted Cash Account in accordance with Section 3.2 of this
Supplement.  Any and all moneys remitted by the Indenture

 

10

--------------------------------------------------------------------------------


 

Trustee to the Series 2002-1 Restricted Cash Account shall be invested in
Eligible Investments in accordance with the Indenture and shall be distributed
in accordance with this Section 3.4.

 

(b)                                 The Indenture Trustee shall as promptly as
practicable, in accordance with written instructions from the Deal Agent
delivered to the Indenture Trustee prior to each Payment Date, make a draw on
the Series 2002-1 Restricted Cash Account in an amount equal to the extent by
which amounts on deposit in the Series 2002-1 Series Account will be
insufficient to pay those amounts payable pursuant to Section 3.2(I)(E) and (F)
or Section 3.2(II)(E) and (F), as the case may be, on such Payment Date (after
giving effect to any distributions to be made on such Payment Date prior to the
payment of such amounts) and the amount of any such draw shall be deposited in
the Series 2002-1 Series Account.

 

(c)                                  On each Payment Date, the Indenture Trustee
shall, in accordance with the Servicer Report or pursuant to written
instructions from the Deal Agent, deposit in the Series 2002-1 Series Account
the excess, if any, of (A) amounts then on deposit in the Restricted Cash
Account (after giving effect to any withdrawals therefrom on such Payment Date)
over (B) the Series 2002-1 Restricted Cash Amount.  On the Final Payment Date,
any remaining funds in the Series 2002-1 Restricted Cash Account shall be
deposited in the Series 2002-1 Series Account and distributed in accordance with
Section 3.2 of this Supplement.

 

Section 3.5                                   Series 2002-1 Engine Reserve
Account.

 

(a)                                  The Issuer shall establish on the Effective
Date and maintain an Eligible Account with the Indenture Trustee which shall be
designated as the Series 2002-1 Engine Reserve Account, which account is hereby
pledged to the Indenture Trustee pursuant to the Indenture and this Supplement. 
The Issuer, or Servicer on its behalf; shall cause the Lessees to remit the
Maintenance Reserve Payments to the Trust Account, and the Servicer, pursuant to
the Servicing Agreement, shall, by not later than each Determination Date,
specifically identify those Maintenance Reserve Payments to a particular
Eligible Engine and instruct the Indenture Trustee to allocate all Maintenance
Reserve Payments on deposit in the Trust Account which relate to any Engine
pledged as collateral for the Series 2002-1 Notes, to the Series 2002-1 Engine
Reserve Account.

 

(b)                                 The Issuer shall maintain (or shall cause
the Servicer to maintain) records that will identify amounts on deposit in the
Series 2002-1 Engine Reserve Account to a specific Eligible Engine.  The
Servicer shall be entitled to withdraw funds from the Series 2002-1 Engine
Reserve Account for the payment of maintenance expenses with respect to the
related Eligible Engine, at the times and subject to the further conditions set
forth in the Servicing Agreement; provided, however, that the Servicer may not
make any such withdrawal in an amount greater than $1,000,000 unless the Deal
Agent determines (or is deemed to determine) that the use of proceeds of such
withdrawal complies with the Maintenance Reserve Withdrawal Conditions (as
defined below).

 

The Servicer shall give the Indenture Trustee and the Deal Agent prior written
notice of any such requested withdrawal in excess of $1,000,000, accompanied by
supporting documentation showing compliance with the Maintenance Reserve
Withdrawal Conditions.  Such request shall be accompanied by a notice in the
form of Exhibit F to this Supplement, duly

 

11

--------------------------------------------------------------------------------


 

completed (a “Withdrawal Notice”).  The Indenture Trustee shall, upon receipt of
such notice of a requested withdrawal and supporting documentation, transmit
copies thereof by telecopy to the Deal Agent.  If such notice and documentation
are received by the Indenture Trustee prior to 2:00 p.m. (New York time) on any
Business Day, the Indenture Trustee will telecopy the same to the Deal Agent at
(212) 412-3266 on the same Business Day.  In all other cases the Indenture
Trustee will telecopy such notice and documentation to the Deal Agent at such
telecopy number on the next Business Day following the Indenture Trustee’s
receipt thereof.  If the Deal Agent determines that such supporting
documentation does not show that such drawing complies with the Maintenance
Reserve Withdrawal Conditions or that it has received insufficient supporting
documentation to show such compliance, it will so indicate by signing the
applicable Withdrawal Notice in the space provided, and sending such signed
Withdrawal Notice to the Indenture Trustee and the Servicer no later than
5:00 p.m. (New York time) on the second Business Day after the day on which the
Deal Agent received such telecopy from the Indenture Trustee.  Such notice by
the Deal Agent, if given, will be sent to the Indenture Trustee by telecopy at
(212) 815-2493.  If the Indenture Trustee does not receive such notice by 5:00
p.m. (New York time) on such second Business Day at such telecopy number, the
Deal Agent will be deemed to have determined that such withdrawal complies with
the Maintenance Reserve Withdrawal Conditions.  If the Indenture Trustee timely
receives such Withdrawal Notice signed by the Deal Agent, it will not permit the
applicable withdrawal from the Series 2002-1 Engine Reserve Account.  If the
Indenture Trustee does not timely receive such Withdrawal Notice signed by the
Deal Agent, it will permit the applicable withdrawal.

 

The “Maintenance Reserve Withdrawal Conditions” applicable to any Withdrawal
Notice are that

 

(I)                                     THE AMOUNT REQUESTED TO BE WITHDRAWN
MUST BE NO GREATER THAN THE AGGREGATE AMOUNT OF THE INVOICES FOR WORK DONE ON
THE APPLICABLE ELIGIBLE ENGINE, COPIES OF WHICH ARE DELIVERED AS PART OF THE
SUPPORTING DOCUMENTATION FOR SUCH WITHDRAWAL NOTICE, AND

 

(II)                                  THE AMOUNT REQUESTED TO BE WITHDRAWN MUST
BE NO GREATER THAN THE AGGREGATE AMOUNT OF ALL MAINTENANCE RESERVE PAYMENTS ON
DEPOSIT IN THE SERIES  2002-1 ENGINE RESERVE ACCOUNT WHICH WERE SHOWN AS BEING
ALLOCATED TO THE APPLICABLE ELIGIBLE ENGINE IN THE MOST RECENTLY DELIVERED
SERVICER REPORT.

 

Notwithstanding the foregoing, so long as a Servicer Default is then in effect,
the Servicer shall not be entitled to make any such withdrawal (irrespective of
the amount thereof) except upon presentation of supporting documentation
reasonably determined by the Deal Agent to comply with the Maintenance Reserve
Withdrawal Conditions and the terms of the applicable Lease Agreement (which
shall evidence its determination by written instrument delivered to the
Indenture Trustee).

 

Section 3.6                                   Series 2002-1 Security Deposit
Account.

 

(a)                                  The Issuer shall establish on the Effective
Date and maintain an Eligible Account with the Indenture Trustee which shall be
designated as the Series 2002-1 Security Deposit Account, which account is
hereby pledged to the Indenture Trustee pursuant to the Indenture and

 

12

--------------------------------------------------------------------------------


 

this Supplement.  The Issuer, or Servicer on its behalf, shall cause the Lessees
to remit the Security Deposits to the Trust Account, and the Servicer, pursuant
to the Servicing Agreement, shall, by not later than each Determination Date,
specifically identify those Security Deposits to a particular Eligible Engine
and instruct the Indenture Trustee to allocate all Security Deposits on deposit
in the Trust Account which relate to any Engine pledged as collateral for the
Series 2002-1 Notes, to the Series 2002-1 Security Deposit Account.

 

(b)                                 The Issuer shall maintain (or shall cause
the Servicer to maintain) records that will identify amounts on deposit in the
Series 2002-1 Security Deposit Account to a specific Eligible Engine.  The
Servicer shall be entitled to withdraw funds from the Series 2002-1 Security
Deposit Account for the refund to the Lessee of the Security Deposit with
respect to the related Eligible Engine, at the times and subject to the further
conditions set forth in the Servicing Agreement; provided, however, that so long
as a Servicer Default is then in effect, the Servicer shall not be entitled to
make such withdrawal except upon presentation of supporting documentation
reasonably determined by the Deal Agent to comply with the terms of the
applicable Lease Agreement (which shall evidence its determination by written
instrument delivered to the Indenture Trustee).

 

(c)                                  The Servicer shall be entitled to withdraw
any funds eligible for withdrawal pursuant to Section 3.6(b) from the Series
2002-1 Security Deposit Account and transfer them to the Series 2002-1
Collection Account to be applied (i) in respect of a final Scheduled Payment due
and owing by the related Lessee with respect to the related Eligible Engine or
(ii) otherwise upon a payment default by the related Lessee pursuant to the
applicable Lease, at the times and subject to the further conditions set forth
in the Servicing Agreement; provided, however, that so long as a Servicer
Default is then in effect, the Servicer shall not be entitled to make such
withdrawal except upon presentation of supporting documentation reasonably
determined by the Deal Agent to comply with the terms of the applicable Lease
Agreement (which shall evidence its determination by written instrument
delivered to the Indenture Trustee).

 

Section 3.7                                   Securities Accounts.

 

(a)                                  Notwithstanding any other provision of this
Supplement or the Indenture, with respect to each of the Securities Accounts,
the Securities Intermediary hereby agrees that it will comply with entitlement
orders (as such term is defined under the UCC) originated by the Indenture
Trustee without further consent by the Issuer.

 

(b)                                 Each of the Issuer, the Securities
Intermediary and the Indenture Trustee intends that the provisions of Section
3.7(a) will give the Indenture Trustee “control” over the Securities Accounts
(as the term “control” is defined under the UCC), without prejudice to any other
provision of the UCC that also would be deemed to give the Indenture Trustee
such control.

 

ARTICLE IV

ADDITIONAL COVENANTS

 

In addition to the covenants set forth in Article VI of the Indenture, the
Issuer hereby makes the following additional covenants for the benefit of the
Series 2002-1 Noteholders:

 

13

--------------------------------------------------------------------------------


 

Section 4.1                                   Additional Series.

 

For so long as any Series 2002-1 Note is Outstanding, the Issuer shall not issue
any additional Series of Notes on or after the Effective Date without (a) the
prior written consent of the Control Party for this Series 2002-1, (b)
confirmation in writing that the Outstanding obligations of each Series of Notes
(calculated after giving effect to such proposed issues) shall not exceed the
Asset Base for such Series of Notes as evidenced by the related Asset Base
Certificate most recently received by the Indenture Trustee (but not earlier
than the preceding Payment Date) and (c) confirmation in writing that no Early
Amortization Event or Event of Default has occurred and is then continuing, and
as a result of the issuance of such new Series no Early Amortization Event or
Event of Default will exist.

 

Section 4.2                                   Reserved.

 

Section 4.3                                   Inspections.

 

The Issuer agrees that any Person designated in writing by the Deal Agent may
consult with the proper officials of the Issuer (including, without limitation,
officials of any Affiliate of the Issuer in charge of servicing the Lease
Agreements) at such times during normal business hours and as often as the Deal
Agent may reasonably request regarding the information required to be furnished
pursuant to the Servicing Agreement or regarding the performance of its
respective covenants and agreements contained in any of this Supplement or any
of the Related Documents to which it is a party.

 

Section 4.4                                   Portfolio Report; Principal
Report.

 

(a)                                  The Issuer shall (or shall cause the
Servicer to) on each Determination Date prepare and deliver to the Indenture
Trustee, each Series Enhancer (if applicable), each Rating Agency (if
applicable) and the Administrative Agent a monthly report substantially in the
form attached hereto as Exhibit J-1 (the “Portfolio Report”) detailing the
status of each Lease including but not limited to engine utilization, engine
lease rates, engine purchases and dispositions, current Lessees, any
repossessions under any Lease and any delinquencies under any Lease.

 

(b)                                 The Issuer shall (or shall cause the
Servicer to) on each Principal Report Date prepare and deliver to the
Administrative Agent a monthly report substantially in the form attached hereto
as Exhibit J-2 (the “Principal Report”) for the related Payment Date listing the
Class A Note Principal Balance and the Class B Note Principal Balance that will
be outstanding on such Payment Date after all distributions of principal on such
Payment Date.

 

Section 4.5                                   Interest Rate Hedge Agreements.

 

(a)                                  The Issuer shall enter into Interest Rate
Hedge Agreements in order to protect the Issuer, to the extent commercially
practicable, from fluctuations in interest rates which would increase the
interest payments of the Issuer on Notes issued under this Supplement; provided
that Interest Rate Hedge Agreements shall be maintained in at least the amount
specified in Schedule 1 and in form and substance acceptable to the Deal Agent
and be with an Interest Rate Hedge Provider acceptable to the Deal Agent;
provided, however, that following any Servicer Default

 

14

--------------------------------------------------------------------------------


 

the Deal Agent shall have the right, in its sole discretion but after
consultation with the initial Servicer if the initial Servicer is still an
operating entity, to direct the Indenture Trustee to enter into Interest Rate
Hedge Agreements on the Issuer’s or the Indenture Trustee’s behalf on or prior
to the effective date of each such Interest Rate Hedge Agreement which is not
solely a cap agreement, the Interest Rate Hedge Providers thereunder shall
agree, for the period of one year after all Indebtedness under this Supplement
shall have been paid in full, not to commence any case, proceeding or other
action under any existing or future Insolvency Law seeking to have an order for
relief entered with respect to the Issuer.  In addition, long term senior
unsecured indebtedness of the related Interest Rate Hedge Provider shall be
rated not less than “A” by Standard & Poor’s and “A2” by Moody’s.

 

(b)                                 Each Interest Rate Hedge Agreement shall
provide that all payments made pursuant thereto shall be paid directly to the
Series 2002-1 Series Account or shall be assigned to the Issuer with directions
from the Issuer to deposit such payments in the Series 2002-1 Series Account,
and all payments received from an Interest Rate Hedge Provider shall be
deposited by the Issuer or the Indenture Trustee directly into the Series 2002-1
Series Account.

 

Section 4.6                                   Insurance.

 

The Issuer shall at all times cause each Engine, the Indenture Trustee, the
Administrative Agent, the Deal Agent and the Noteholders to be covered by
insurance of the type and having limits, scope and coverage described in clause
(13) of the definition of Eligible Engine contained in Exhibit B to the
Indenture.  On or before the Transfer Date for an Engine, and on or before the
date of any Subsequent Lease Transaction, the Issuer shall deliver to the
Custodian one or more insurance broker’s certificates evidencing the insurance
coverage required hereby (in addition to any insurance coverage required by the
Servicing Agreement), which shall be satisfactory to the Deal Agent. 
Certificates evidencing replacements and renewals of such required insurance
shall be timely obtained and promptly thereafter delivered by the Issuer to the
Custodian.

 

Section 4.7                                   Lessee Acknowledgment.

 

Within 90 days of the Transfer Date with respect to any Engine, the Lessee under
the Lease Agreement relating to such Engine, if any, shall have executed and
delivered to the Deal Agent a written agreement, substantially in the form
attached hereto as Exhibit D.

 

Section 4.8                                   Opinions of Foreign Local Counsel.

 

Within 120 days of the Transfer Date related to each Engine and related Lease
Agreement, as the case may be, the Issuer shall cause the delivery to the Series
2002-1 Noteholders of such Opinions of Counsel as may be requested by the Deal
Agent, other than counsel employed by the Issuer, the Seller or the Servicer for
purposes other than solely with respect to the issuance of such opinions, in
form and substance satisfactory to the Series 2002-1 Noteholders, as to the
perfection and priority (to the extent applicable in such jurisdiction) of the
Indenture Trustee’s security interest in each Engine and related Lease
Agreement, which are subject to the applicable laws of any jurisdiction other
than the United States.

 

15

--------------------------------------------------------------------------------


 

Section 4.9                                   Filing of Leases with FAA.

 

The Issuer will cause each Lease to be duly filed with the FAA, together with
any Lease assignment which may be necessary to perfect the Indenture Trustee’s
security interest in such Lease, no later than the Transfer Date of the
applicable Engine and, in the case of any Lease executed and delivered after
such Transfer Date, no later than the date of such execution and delivery, and
will deliver, or will cause to be delivered, evidence of such filing together
with any “chattel paper” original of such Lease to the Custodian within three
Business Days of such filing.

 

ARTICLE V

CONDITIONS OF EFFECTIVENESS AND FUTURE LENDING

 

Section 5.1                                   Effectiveness of Supplement.

 

The effectiveness of this Supplement is subject to the condition precedent that
the Indenture Trustee shall have received all of the following, each duly
executed and dated as of the Effective Date, in form and substance satisfactory
to all of the Series 2002-1 Noteholders and each (except for the Series 2002-1
Notes, of which only the originals shall be signed) in sufficient number of
signed counterparts to provide one for each Series 2002-1 Noteholder:

 

(a)                                  Series 2002-1 Notes:  Series 2002-1 Notes
executed by the Issuer, and duly authenticated by the Indenture Trustee, in
favor of the purchasers thereof in the stated principal amount of such Series
2002-1 Notes.

 

(b)                                 Certificate(s) of Secretary or Assistant
Secretary.  Separate certificates executed by the corporate secretary or
assistant secretary of each of Willis Lease Finance Corporation (in its
capacities as the Seller) and the Issuer, dated the Effective Date, certifying
(i) that the respective company has the authority to execute and deliver, and
perform its respective obligations under each of the Series 2002-1 Transaction
Documents to which it is a party, and (ii) that attached are true, correct and
complete copies of the Certificate of Incorporation, by-laws (or, in the case of
the Certificate of Incorporation and by-laws, that such documents have not been
amended, restated, or otherwise supplemented since the Closing Date), board
resolutions and incumbency certificates (in the case of Willis Lease Finance
Corporation) or Certificate of Formation, Limited Liability Company Agreement
(or, in the case of the Certificate of Formation and Limited Liability Company
Agreement, that such documents have not been amended, restated, or otherwise
supplemented since the Closing Date) and incumbency certificates (in the case of
the Issuer), in form and substance satisfactory to all of the Series 2002-1
Noteholders.

 

(c)                                  Security Documents.  The Indenture and this
Supplement, in form and substance satisfactory to all of the Series 2002-1
Noteholders, shall have been executed and delivered by Issuer, and all other
parties thereto, together with other documents reasonably requested by the
Series 2002-1 Noteholders.

 

(d)                                 Series 2002-1 Transaction Documents.  Each
of the Indenture, the Subclass A-1 Note Purchase Agreement, the Subclass A-2
Note Purchase Agreement, the Subclass B-1 Note

 

16

--------------------------------------------------------------------------------


 

Purchase Agreement, the Subclass B-2 Note Purchase Agreement, the Servicing
Agreement and the Contribution and Sale Agreement shall have been duly executed
and delivered.

 

(e)                                  Opinions of Counsel.  Opinions of Counsel
to the Issuer, the Seller, the Guarantor and the Servicer as to the
enforceability of the Series 2002-1 Transaction Documents to which each is a
party and the filing of the Series 2002-1 Transaction Documents with the Federal
Aviation Administration, such Opinions of Counsel to be in form and substance
satisfactory to the Series 2002-1 Noteholders.

 

(f)                                    Legal Fees.  The Issuer shall have paid
to Sidley Austin Brown & Wood llp its fees and expenses as counsel for the Deal
Agent and the Purchasers.

 

(g)                                 Guaranty.  The Guarantor shall have duly
executed and delivered the Guaranty.

 

Purchase of the Subclass A-2 and Subclass B-2 Notes by the corresponding Series
2002-1 Noteholders shall be conclusive evidence, upon which the Indenture
Trustee may rely that the Series 2002-1 Noteholders have determined that the
conditions precedent to the effectiveness of the Series 2002-1 Supplement set
forth in (a) through (g) above, have been complied with to their satisfaction.

 

Section 5.2                                   Advances on Notes.

 

The obligation of a Purchaser to make any Loans pursuant to the applicable Note
Commitment under this Supplement and the applicable Note Purchase Agreement is
subject to the following further conditions precedent; provided, however, that
the Deal Agent may waive in writing those conditions set forth in subdivisions
(o), (r), (s), (v) and (w) of this Section 5.2:

 

(a)                                  Default.  Before and after giving effect to
such advance, no Event of Default shall have occurred and be continuing.

 

(b)                                 Early Amortization Event.  Before and after
giving effect to such advance, no Early Amortization Event shall have occurred
and be continuing, unless each of the Requisite Global Majority and Holders
representing one hundred percent (100%) of the Aggregate Note Principal Balance
have approved such advance.

 

(c)                                  Certification.  Issuer shall have delivered
to the Custodian, Deal Agent and Sheffield a compliance certificate, signed by
an officer of Issuer, as to the matters set out in Article V and in Article VI
of this Supplement.

 

(d)                                 Asset Base Certificate.  Issuer shall have
delivered to the Custodian, Deal Agent and Sheffield a duly completed and
executed Asset Base Certificate, as of each Determination Date and one (1) day
preceding an Incremental Funding (as defined in applicable Note Purchase
Agreement), that states that (i) the Class A Note Principal Balance (after
giving effect to such proposed advance of principal of the Class A Note, if
applicable) will not exceed the Senior Asset Base for Series 2002-1 and (ii) the
Class B Note Principal Balance (after giving effect to such proposed advance of
principal of the Notes, if applicable) will not exceed the Subordinate Asset
Base for Series 2002-1 and complies with the requirements therefor set forth in
the Indenture and this Supplement.

 

17

--------------------------------------------------------------------------------


 

(e)                                  Conversion Date.  The Conversion Date shall
not have occurred.

 

(f)                                    Security Documents.  All UCC financing
statements and documents of similar import in other jurisdictions, including the
documents required to be filed pursuant to the Contribution and Sale Agreement,
and other documents reasonably requested by Series 2002-1 Noteholders shall have
been filed with the applicable Governmental Authorities, and all Evidence of
Filing delivered by the Seller to the Issuer on such Transfer Date pursuant to
Section 2.03(c) of the Contribution and Sale Agreement shall have been delivered
to the Deal Agent and the Custodian.

 

(g)                                 Certificate as to Engines.  A certificate
from the Servicer certifying that it is managing all of the Contributed Engines
in accordance with the Servicing Agreement shall have been delivered to the
Custodian.

 

(h)                                 Opinions of Counsel.  The Custodian shall
have received Opinions of Counsel to the Issuer, other than counsel employed by
the Issuer, the Seller or the Servicer, as to the filing with the FAA of the
Indenture Trustee’s security interest in the Collateral, and the perfection and
priority of such security interest with respect to FAA matters in form and
substance satisfactory to the Series 2002-1 Noteholders.

 

(i)                                     Perfected Security Interest.  The
Custodian and the Deal Agent shall have received evidence satisfactory to the
Deal Agent that the Indenture Trustee has (or upon funding, will have) a
perfected, first priority security interest in each Engine and related Lease
Agreements that will be the subject of such Loan; provided, however, that if the
applicable laws of any jurisdiction in which an Engine is required to be
registered does not provide for a means to obtain such a perfected, first
priority security interest, then the Issuer shall provide additional assurances
satisfactory to the Purchasers.

 

(j)                                     Appraisal.  The Custodian and the Deal
Agent shall have received an Appraisal in form, scope and for a value
satisfactory to the Deal Agent with respect to each Engine that will be the
subject of such Loan.

 

(k)                                  Chattel Paper.  Any original counterpart of
each Lease Agreement (other than the one held by the Lessee or filed with any
relevant Governmental Authority) that will be the subject of a Loan that
constitutes “chattel paper” for purposes of the UCC as in effect in the
jurisdiction whose law governs the Lease Agreement has been delivered in escrow
to the Issuer’s FAA Counsel on or prior to the effectiveness of such Lease
Agreement, and shall have been filed with the FAA on or before the date of such
Loan, provided, however, that FAA Counsel shall deliver such “chattel paper”
original counterpart to the Custodian within three (3) Business Days after such
filing.

 

(l)                                     Remittance to Trust Account.  The Lessee
under each Lease Agreement that will be the subject of a Loan shall have been
directed to remit to the Trust Account all Scheduled Payments and other amounts
owing pursuant to such Lease Agreement.

 

(m)                               Lessee Acknowledgment.  The Lessee under the
Lease Agreement relating to an Engine, if any, shall have received a written
agreement for Lessee’s signature, substantially in the form attached hereto as
Exhibit D.

 

18

--------------------------------------------------------------------------------


 

(n)                                 Subclass A-2 and B-2 Notes.  Solely with
respect to Loans proposed to be made under the Subclass A-2 Note Purchase
Agreement and the Subclass B-2 Note Purchase Agreement, the date of the proposed
advance is not on or after the Subclass A2/B2 Amortization Commencement Date.

 

(o)                                 Maximum Concentration by Engine Types.  Each
Engine shall have been manufactured by one of the manufacturers set forth under
the column titled “Manufacturer” on Exhibit C hereto and shall be one of the
engine types set forth opposite the name of such manufacturer under the column
titled “Engine Type” on Exhibit C hereto.  After giving effect to the transfer
of Engines on any Transfer Date, the sum of the Net Book Values of all Eligible
Engines (relating to Existing and Possible Loans) of the same engine type shall
not exceed an amount equal to the product of (i) the percentage set forth
opposite such engine type in the column entitled “Maximum Concentration” on
Exhibit C hereto and (ii) the Aggregate Net Book Value (relating to Existing and
Possible Loans) on such Transfer Date.

 

(p)                                 Maximum Concentration for Single Lessee. 
After giving effect to the transfer of Engines and the related Lease Agreements
on any Transfer Date, the sum of the Net Book Values of all Eligible Engines
(relating to Existing and Possible Loans) that are or would be subject to a
Lease Agreement with a single Lessee (including Affiliates thereof) shall not
exceed an amount equal to the product of (i) the Single Lessee Percentage and
(ii) the Aggregate Net Book Value (relating to Existing and Possible Loans).

 

(q)                                 Maximum Concentration for any Three
Lessees.  After giving effect to the transfer of Engines and the related Lease
Agreements on any Transfer Date, the sum of the Net Book Values of all Eligible
Engines (relating to Existing and Possible Loans) that are or would be subject
to a Lease Agreement with the three (3) largest Lessees with respect to
aggregate Net Book Values (including Affiliates thereof) shall not exceed an
amount equal to the product of (i) the Three Lessee Percentage and (ii) the
Aggregate Net Book Value (relating to Existing and Possible Loans).

 

(r)                                    Maximum Concentration by Geographic
Region.  After giving effect to the transfer of Engines and the related Lease
Agreements on any Transfer Date, the sum of the Net Book Values of all Engines
(relating to Existing and Possible Loans) that are or would be subject to a
Lease Agreement with Lessees having corporate headquarters located in the
geographic regions set forth in Schedule 1 shall not exceed an amount equal to
the product of (i) the percentage set forth opposite such geographic region
under the column entitled “Maximum Geographic Percentage” in the Geographic
Concentration Table in Schedule 1 and (ii) the Aggregate Net Book Value
(relating to Existing and Possible Loans).

 

(s)                                  Concentration of Engines for Wide Body
Aircraft.  After giving effect to the transfer of all Engines which are
transferred on any Transfer Date, the sum of the Net Book Values of all Eligible
Engines designed to power Wide Body Aircraft shall not exceed an amount equal to
the product (A) the Wide Body Aircraft Percentage and (B) the Aggregate Net Book
Value.

 

19

--------------------------------------------------------------------------------


 

(t)                                    On-Lease Percentage.  After giving effect
to the transfer of Engines on any Transfer Date, the On-Lease Percentage of all
Eligible Engines (relating to Existing and Possible Loans) as of such Transfer
Date shall not be less than the Applicable Percentage.

 

(u)                                 Weighted Average Lease Rate Factor.  After
giving effect to the transfer of Engines on any Transfer Date, the Weighted
Average Lease Rate Factor for all Eligible Engines (relating to Existing and
Possible Loans) shall not be less than the Weighted Average Lease Rate
Percentage.

 

(v)                                 One Year Lease Expiry Concentration
Percentage.  After giving effect to the transfer of Engines on any Transfer
Date, the One Year Lease Expiry Concentration Percentage for Eligible Engines
(relating to Existing and Possible Loans) on such Transfer Date shall not exceed
the Target One Year Lease Expiry Concentration Percentage.

 

(w)                               Two Year Lease Expiry Concentration
Percentage.  After giving effect to the transfer of Engines on any Transfer
Date, the Two Year Lease Expiry Concentration Percentage for Eligible Engines
(relating to Existing and Possible Loans) on such Transfer Date shall not exceed
the Target Two Year Lease Expiry Concentration Percentage.

 

(x)                                   Reserved.

 

(y)                                 Reserved.

 

(z)                                   Cargo-only Carriers.  After giving effect
to the transfer of Engines on any Transfer Date, the percentage of Engines
leased to cargo-only carriers shall not exceed 15% of all Eligible Engines.

 

(aa)                            Owner Trustee Documents.  With respect to each
Engine owned by an Owner Trustee, the Custodian shall have received from such
Owner Trustee within three (3) Business Days of the transfer of such Engine to
such Owner Trustee (i) a copy of the resolutions of the Board of Directors of
the Owner Trustee, in its individual capacity, certified by the Secretary or an
Assistant Secretary of the Owner Trustee, duly authorizing the execution,
delivery and performance by the Owner Trustee of each of the Related Documents
to which the Owner Trustee is or will be a party; (ii) an incumbency certificate
of Owner Trustee, as to the persons authorized to execute and deliver the
Related Documents to which it is or will be a party and the signatures of such
person or persons; and (iii) a legal opinion of counsel to the Owner Trustee
with respect to the due authorization, execution and delivery by the Owner
Trustee of the Related Documents to which it is or will be a party.

 

(bb)                          Custodial Agreement.  The Issuer, the Servicer,
the Indenture Trustee and the Deal Agent shall have entered into a Custodial
Agreement in form and substance satisfactory to the Deal Agent with the
Custodian and, on or before the date of the applicable Loan, the Custodian shall
have confirmed to the Deal Agent in writing that the Custodian has received the
documents required by Schedule I (attached hereto as Exhibit G) of such
Custodial Agreement to be delivered on or before the date of such applicable
Loan.

 

Section 5.3                                   Deliveries.  The Issuer will
timely file and deliver each document which is required to be filed or delivered
hereunder or under any Related Document, or the filing or

 

20

--------------------------------------------------------------------------------


 

delivery of which is listed as a condition to the making of any Loan in
Section 5.2 but which is permitted to be filed or delivered after the date of
such Loan, strictly within the time period set forth herein for such filing or
delivery.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

To induce the corresponding Series 2002-1 Noteholders to purchase the Subclass
A-2 Notes and Subclass B-2 Notes and to induce the other Noteholders to consent
to the amendment and restatement of the Original Supplement, the Issuer hereby
represents and warrants to the Series 2002-1 Noteholders as of the Effective
Date, and each date on which a Loan is made (to the extent applicable to the
Issuer generally and to the assets added to the Collateral on such date on which
a Loan is made, unless otherwise specified) that:

 

Section 6.1                                   Existence.

 

Issuer is a limited liability company duly organized, validly existing and in
compliance under the laws of the State of Delaware.  Issuer is in good standing
and is duly qualified to do business in each jurisdiction where the failure to
do so would have a material adverse effect upon the Issuer.

 

Section 6.2                                   Authorization.

 

Issuer has the power and is duly authorized to execute and deliver this
Supplement and the other Series 2002-1 Transaction Documents to which it is a
party, Issuer is and will continue to be duly authorized to borrow monies
hereunder, and Issuer is and will continue to be authorized to perform its
obligations under this Supplement and under the other Series 2002-1 Transaction
Documents.  The execution, delivery and performance by Issuer of this Supplement
and the other Series 2002-1 Transaction Documents to which it is a party and the
borrowings hereunder do not and will not require any consent or approval of any
Governmental Authority, stockholder or any other Person which has not already
been obtained.

 

Section 6.3                                   No Conflict; Legal Compliance.

 

The execution, delivery and performance of this Supplement and each of the other
Series 2002-1 Transaction Documents and the execution, delivery and payment of
the Series 2002-1 Notes will not: (a) contravene any provision of Issuer’s
charter documents or bylaws or other organizational documents; (b) contravene,
conflict with or violate any applicable law or regulation, or any order, writ,
judgment, injunction, decree, determination or award of any Governmental
Authority; or (c) materially violate or result in the breach of; or constitute a
default under any indenture or other loan or credit agreement, or other
agreement or instrument to which Issuer is a party or by which Issuer, or its
property and assets may be bound or affected.  Issuer is not in material
violation or breach of or default under any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or any contract, agreement,
lease, license, indenture or other instrument to which it is a party.

 

21

--------------------------------------------------------------------------------


 

Section 6.4                                   Validity and Binding Effect.

 

This Supplement is, and each Series 2002-1 Transaction Document to which Issuer
is a party, when duly executed and delivered, will be, legal, valid and binding
obligations of Issuer, enforceable against Issuer in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency or other similar laws of general application affecting the
enforcement of creditors’ rights or by general principles of equity limiting the
availability of equitable remedies.

 

Section 6.5                                   Financial Statements.

 

Since December 30, 2001, there has been no Material Adverse Change in the
financial condition of the Seller or the Servicer.

 

Section 6.6                                   Executive Offices.

 

The current location of Issuer’s chief executive office and principal place of
business is located at 2320 Marinship Way, Suite 200, Sausalito, California
94965.  The Issuer does not have trade names or doing business names.

 

Section 6.7                                   No Agreements or Contracts.

 

The Issuer has not transacted any business on or prior to the Closing Date.  The
Issuer is not now and has not been a party to any contract or agreement (whether
written or oral), other than the Series 2002-1 Transaction Documents and
contracts or agreements incidental thereto, including contracts or agreement for
the sale of any Contributed Assets or any Beneficial Interests, provided that
such sale is permitted by the Indenture.  Notwithstanding the foregoing
sentence, the Issuer may enter into any agreement(s) for disposition of any
Contributed Assets or a Beneficial Interest in an Owner Trust which owns a
Contributed Engine so long as such disposition is permitted by Sections 606(a),
612, 804 or 816 of the Indenture.

 

Section 6.8                                   Consents and Approvals.

 

No approval, authorization or consent of any trustee or holder of any
Indebtedness or obligation of Issuer or of any other Person under any material
agreement, contract, lease or license or similar document or instrument to which
Issuer is a party or by which Issuer is bound, is required to be obtained by
Issuer in order to make or consummate the transactions contemplated under the
Series 2002-1 Transaction Documents.  All consents and approvals of, filings and
registrations with, and other actions in respect of, all Governmental
Authorities required to be obtained by Issuer in order to make or consummate the
transactions contemplated under the Series 2002-1 Transaction Documents have
been, or prior to the time when required will have been, obtained, given, filed
or taken and are or will be in full force and effect.

 

Section 6.9                                   Margin Regulations.

 

Issuer does not own any “margin security”, as that term is defined in
Regulations G and U of the Federal Reserve Board, and the proceeds of the Series
2002-1 Notes issued under this Supplement will be used only for the purposes
contemplated hereunder.  None of such proceeds

 

22

--------------------------------------------------------------------------------


 

will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin security, for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the loans under this Supplement to be
considered a “purpose credit” within the meaning of Regulations T, U and X. 
Issuer will not take or permit any agent acting on its behalf to take any action
which might cause this Supplement or any document or instrument delivered
pursuant hereto to violate any regulation of the Federal Reserve Board.

 

Section 6.10                            Taxes.

 

All federal, state, local and foreign tax returns, reports and statements
required to be filed by Issuer have been filed with the appropriate Governmental
Authorities, and all Taxes and other impositions shown thereon to be due and
payable by Issuer have been paid prior to the date on which any fine, penalty,
interest or late charge may be added thereto for nonpayment thereof, or any such
fine, penalty, interest, late charge or loss has been paid, or Issuer is
contesting its liability therefore in good faith and has fully reserved all such
amounts according to GAAP in the financial statements provided to the
Noteholders pursuant to Section 626 of the Indenture.  Issuer has paid when due
and payable all material charges upon the books of Issuer and no Government
Authority has asserted any Lien against Issuer with respect to unpaid Taxes. 
Proper and accurate amounts have been withheld by Issuer and its Subsidiaries
from its employees for all periods in full and complete compliance with the tax,
social security and unemployment withholding provisions of applicable federal,
state, local and foreign law and such withholdings have been timely paid to the
respective Governmental Authorities.

 

Section 6.11                            Other Regulations.

 

Issuer is not: (a) a “public utility company” or a “holding company,” or an
“affiliate” or a “Subsidiary company” of a “holding company,” or an “affiliate”
of such a “Subsidiary company,” as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended, or (b) an “investment company,” or an
“affiliated person” of; or a “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.  The issuance of the Notes hereunder and the application of
the proceeds and repayment thereof by Issuer and the performance of the
transactions contemplated by this Supplement and the other Series 2002-1
Transaction Documents will not violate any provision of the Investment Company
Act of 1940, as amended, or the Public Utility Holding Company Act of 1935, as
amended, or any rule, regulation or order issued by the Securities and Exchange
Commission thereunder.

 

Section 6.12                            Solvency and Separateness.

 

The Issuer represents, warrants and covenants to take the following actions to
maintain its existence separate and apart from any other Person:

 

(i)                                     maintain books of account in accordance
with GAAP and maintain its accounts, books and records separate from any other
person or entity;

 

(ii)           not commingle its funds or assets with those of any other entity;

 

23

--------------------------------------------------------------------------------


 

(iii)          hold its assets in its own name;

 

(iv)          conduct its business solely in its own name;

 

(v)           pay its own liabilities out of its own funds and assets;

 

(vi)          observe all corporate formalities;

 

(vii)         maintain an arms-length relationship with its affiliates;

 

(viii)                        not assume or guarantee or become obligated for
the debts of any other entity or hold out its credit as being available to
satisfy the obligation of any other entity, and will not permit any other person
to assume or guarantee or become obligated for its debts or hold out its credit
as being available to satisfy the Issuer’s obligations, except with respect to
(A) obligations of the Seller under the Guaranty and (B) obligations of the
Seller to Lessees arising by operation of law under Eligible Leases with respect
to which the consent of such Lessees has not been obtained prior to the transfer
of such Eligible Leases to Issuer by Seller pursuant to the Contribution and
Sale Agreement

 

(ix)                                not acquire obligations or securities of its
stockholders;

 

(x)                                   allocate fairly and reasonably overhead or
other expenses that are properly shared with any other person or entity,
including without limitation, shared office space, and use separate stationery,
invoices and checks;

 

(xi)                                identify and hold itself out as a separate
and distinct entity under its own name and not as a division or part of any
other person or entity;

 

(xii)                             correct any known misunderstanding regarding
its separate identity;

 

(xiii)                          not make loans to any person or entity;

 

(xiv)                         not identify its stockholders, or any affiliates
of any of them, as a division or part of itself;

 

(xv)                            not enter into, or be a party to, any
transaction with its stockholders or their affiliates, except in the ordinary
course of its business and on terms which are intrinsically fair and are no less
favorable to it than would be obtained in a comparable arms-length transaction
with an unrelated third party;

 

(xvi)                         pay the salaries of its own employees, if any,
from its own funds;

 

(xvii)                      maintain capital that is adequate for the business
and undertakings of the Issuer;

 

(xviii)                   have one director who shall not have been, at the time
of his or her appointment or at any time in the preceding five (5) years: (a) a
direct or indirect legal or

 

24

--------------------------------------------------------------------------------


 

beneficial stockholder of the Issuer or any of its affiliates; (b) a creditor,
supplier, employee, officer, director, manager or contractor of the Issuer or
any of its affiliates; (c) a person who controls the Issuer or any of its
affiliates; or (d) a member of the immediate family of a person defined in (a),
(b) or (c) immediately above;

 

(xix)                           is not insolvent under the Insolvency Law and
will not be rendered insolvent by the transactions contemplated by the Series
2002-1 Transaction Documents and after giving effect to such transactions, the
Issuer will not be left with an unreasonably small amount of capital with which
to engage in its business nor will the Issuer have intended to incur, or
believed that it has incurred, debts beyond its ability to pay such debts as
they mature.  The Issuer does not contemplate the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, trustee or similar person in respect of the Issuer or any
of its assets.

 

Section 6.13                            No Proceedings.

 

Each of the Issuer and the Indenture Trustee hereby agrees that it will not
institute against, or join any other Person in instituting against Sheffield any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under the laws of the United States or any other
state of the United States, so long as any Commercial Paper Notes shall be
outstanding and there shall not have elapsed one year and one day since the last
day on which any such Commercial Paper Notes shall have been outstanding.

 

Section 6.14                            Recourse Against Certain Parties.

 

(a)                                  No recourse under or with respect to any
obligation, covenant or agreement (including, without limitation, the payment of
any fees or any other obligations) of any of the Issuer, the Servicer,
Sheffield, any Purchaser or the Deal Agent as contained in the Series 2002-1
Transaction Documents or any other agreement, instrument or document entered
into by it pursuant hereto or in connection herewith shall be had against any
administrator of such party or any incorporator, affiliate, stockholder,
officer, employee or director of such party or of any such administrator, as
such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that the agreements of such party contained in the Series 2002-1
Transaction Documents and all of the other agreements, instruments and documents
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of such party, provided that in the case of
Sheffield, such liabilities shall be paid only after the repayment in full of
all Commercial Paper Notes and all other liabilities contemplated in the program
documents with respect to Sheffield, and that no personal liability whatsoever
shall attach to or be incurred by any administrator of such party or any
incorporator, stockholder, affiliate, officer, employee or director of such
party or of any such administrator, as such, or any of them, under or by reason
of any of the obligations, covenants or agreements of such Purchaser contained
in the Series 2002-1 Transaction Documents or in any other such instrument,
document or agreement, or which are implied therefrom, and that any and all
personal liability of every such administrator of such party and each
incorporator, stockholder, affiliate, officer, employee or director of such
party or of any such administrator, or any of them, for breaches by such party
of any such obligations, covenants or agreements, which liability may arise
either at common law or in equity, by statute

 

25

--------------------------------------------------------------------------------


 

or constitution, or otherwise, is hereby expressly waived as a condition of; and
in consideration for, the execution of the Series 2002-1 Transaction Documents.

 

(b)                                 Notwithstanding anything contained in this
Agreement or any other Series 2002-1 Transaction Document, Sheffield shall have
no obligation to pay any amount required to be paid by it hereunder or in excess
of any amount available to Sheffield after paying or making provision for the
payment of its Commercial Paper Notes.  All payment obligations of Sheffield
hereunder are contingent upon the availability of funds in excess of the amounts
necessary to pay Commercial Paper Notes; and each of the Issuer, the Deal Agent
and the Servicer agrees that they shall not have a claim under Section 101(5) of
the United States Bankruptcy Code if and to the extent that any such payment
obligation exceeds the amount available to Sheffield to pay such amounts after
paying or making provision for the payment of its Commercial Paper Notes.

 

(c)                                  The provisions of this Section 6.14 shall
survive the termination of this Agreement.

 

Section 6.15                            Survival of Representations and
Warranties.

 

So long as any of the Notes shall be Outstanding and until payment and
performance in full of the Outstanding Obligations, the representations and
warranties contained herein shall have a continuing effect as having been true
when made.

 

Section 6.16                            No Event of Default or Early
Amortization Event.

 

No Event of Default or Early Amortization Event has occurred and is continuing.

 

Section 6.17                            Litigation and Contingent Liabilities.

 

No claims, litigation, arbitration proceedings or governmental proceedings by
any Governmental Authority are pending or threatened against or are affecting
Issuer or any of its Subsidiaries the results of which might interfere with the
consummation of any of the transactions contemplated by this Supplement or any
document issued or delivered in connection herewith.

 

Section 6.18                            Title; Liens.

 

The Issuer has good, legal and marketable title to its assets including the
Collateral, and none of such assets is subject to any Lien, except for the Lien
created pursuant to the Indenture.  The Issuer has not assigned, conveyed,
pledged or otherwise transferred to any other Person any of its right, title or
interest in the Collateral.

 

Section 6.19                            Subsidiaries.

 

At all times on or prior to the Effective Date, the Issuer has had no
subsidiaries other than WLFC Funding (Ireland) Limited, a corporation organized
under the law of the Republic of Ireland.

 

26

--------------------------------------------------------------------------------


 

Section 6.20                            No Partnership.

 

The Issuer is not a partner or joint venturer in any partnership or joint
venture.

 

Section 6.21                            Pension and Welfare Plans.

 

No accumulated funding deficiency (as defined in Section 412 of the Code or
Section 302 of ERISA) or reportable event (within the meaning of Section 4043 of
ERISA), has occurred with respect to any Plan.  The present value of all benefit
liabilities under all Plans subject to Title IV of ERISA, as defined in Section
4001(a)(16) of ERISA, exceeds the fair market value of all assets of Plans
subject to Title IV of ERISA (determined as of the most recent valuation date
for such Plan on the basis of assumptions prescribed by the Pension Benefit
Guaranty Corporation for the purpose of Section 4044 of ERISA), by no more than
$1.9 million.  Neither Issuer nor any ERISA Affiliate is subject to any present
or potential withdrawal liability pursuant to Title IV of ERISA and no
multiemployer plan (within the meaning of Section 4001 (a)(3) of ERISA) to which
the Issuer or any ERISA Affiliate has an obligation to contribute or any
liability, is or is likely to be disqualified for tax purposes, in
reorganization within the meaning of Section 4241 of ERISA or Section 418 of the
Code) or is insolvent (as defined in Section 4245 of ERISA).  No liability
(other than liability to make periodic contributions to fund benefits) with
respect to any Plan of Issuer, or Plan subject to Title IV of ERISA of any ERISA
Affiliate, has been, or is expected to be, incurred by Issuer or an ERISA
Affiliate, either directly or indirectly.  All Plans of Issuer are in material
compliance with ERISA and the Code.  No lien under Section 412 of the Code or
302(f) of ERISA or requirement to provide security under the Code or ERISA has
been or is reasonably expected by Issuer to be imposed on its assets.  The
Issuer does not have any obligation under any collective bargaining agreement. 
As of the Effective Date, the Issuer is not an employee benefit plan within the
meaning of ERISA or a “plan” within the meaning of Section 4975 of the Code and
assets of the Issuer do not constitute “plan assets” within the meaning of
Section 2510.3-101 of the regulations of the Department of Labor.

 

Section 6.22                            Ownership of Issuer.

 

On the Effective Date, all of the issued and outstanding common shares of the
Issuer are owned by Willis Lease Finance Corporation.

 

Section 6.23                            Security Interest.

 

The security interest in the Collateral created pursuant to the Indenture and
this Supplement has been validly created, and no other action is required to be
taken by any person in order for the full benefit of the security interest
created thereby to vest in the Indenture Trustee in order to insure the first
priority perfected security interest of the Indenture Trustee (for the benefit
of the Series 2002-1 Noteholders) in the Collateral.  Each Lease Agreement is
“chattel paper” (under the UCC, if the UCC is in effect in the jurisdiction
whose law governs the Lease Agreement).  All executed counterparts of each Lease
Agreement (other than the one held by the related Lessee or filed with any
relevant Governmental Authority) that constitutes “chattel paper” are in the
possession of the Custodian.

 

27

--------------------------------------------------------------------------------


 

Section 6.24                            Eligible Lease Agreements; Eligible
Engines.

 

Each of the Lease Agreements is an Eligible Lease and each Engine is an Eligible
Engine or an Excess Asset.

 

ARTICLE VII

EARLY AMORTIZATION EVENT

 

Section 7.1                                   Early Amortization Event.

 

With respect to the Series 2002-1 Notes, as of any date of determination, the
existence of any one of the following events or conditions shall constitute an
Early Amortization Event:

 

(i)                                     An “event of default” under any Related
Document (including an Event of Default) shall have occurred and then be
continuing;

 

(ii)                                  A Servicer Default shall have occurred and
then be continuing;

 

(iii)                               The Aggregate Note Principal Balance of any
Series exceeds the Asset Base for such Series on any Payment Date (after giving
effect to any payments of principal on such Payment Date) and such excess
continues for a period of 10 consecutive days without being cured;

 

(iv)                              The EBIT Ratio of Issuer shall be less than
the Target EBIT Ratio;

 

(v)                                 Prior to the date on which the Term
Securitization is consummated, the Asset Base shall be less than or equal to
$60,000,000, or, as of the close of business on the date on which the Term
Securitization is consummated, either the Asset Base or the total Outstanding
Obligations for Series 2002-1 shall be greater than $0;

 

(vi)                              The occurrence of any other Early Amortization
Event as specified in the Indenture;

 

(vii)                           Outstanding Obligations exceed 90% of the
aggregate Appraised Values of each Eligible Engine and such excess continues for
a period of 10 consecutive days without being cured;

 

(viii)                        The Quarterly Utilization Rate is less than 75%.

 

(ix)                                The failure to pay in full on any Payment
Date (a) interest accrued on the Notes, (b) the Class A Minimum Principal
Payment Amount and the Class B Minimum Principal Payment Amount, (c) after the
Conversion Date, the Class A Note Distributable Amortization Amount and the
Class B Note Distributable Amortization Amount, and (d) after the Subclass A2/B2
Amortization Commencement Date and before the Conversion Date, the Subclass A-2
Amortization Amount and Subclass B-2 Amortization Amount.

 

28

--------------------------------------------------------------------------------


 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

 

Section 8.1                                   Ratification of Indenture.

 

As supplemented by this Supplement, the Indenture is in all respects ratified
and confirmed and the Indenture as so supplemented by this Supplement shall be
read, taken and construed as one and the same instrument.

 

Section 8.2                                   Counterparts.

 

This Supplement may be executed in two or more counterparts, and by different
parties on separate counterparts, each of which shall be an original, but all of
which shall constitute one and the same Instrument.

 

Section 8.3                                   Governing Law.

 

THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

Section 8.4                                   Amendments.

 

With the written consent of the Control Parties of the Series 2002-1 Notes, this
Supplement may be amended and the provisions hereof waived by the Issuer and the
Indenture Trustee.

 

Section 8.5                                   Effect on Original Supplement.

 

The Issuer and the Indenture Trustee hereby agree that on the Effective Date
(i) the terms and provisions of the Original Supplement shall be and hereby are
amended and restated in their entirety by the terms and provisions of this
Supplement and (ii) the execution and delivery of this Supplement shall not
constitute or effect or be deemed to constitute or effect a novation,
refinancing, discharge, extinguishment or refunding of any of the “Outstanding
Obligations” (as defined in the Original Indenture).

 

[Remainder of Page Intentionally Left Blank]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Supplement to be duly executed and delivered by their respective officers
thereunto duly authorized, all as of the day and year first above written.

 

 

WILLIS ENGINE FUNDING LLC, as issuer

 

 

 

 

 

 

 

By:

 

/s/ MONICA J. BURKE

 

Name:

 

Monica J. Burke

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

THE BANK OF NEW YORK, as indenture trustee

 

 

 

 

 

 

 

By:

 

/s/ SCOTT J. TEPPER

 

Name:

 

Scott J. Tepper

 

Title:

 

Assistant Vice President

 

 

 

 

 

 

 

THE BANK OF NEW YORK, as securities
intermediary

 

 

 

 

 

 

 

By:

 

/s/ SCOTT J. TEPPER

 

Name:

 

Scott J. Tepper

 

Title:

 

Assistant Vice President

 

J-2-1

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Section 1:                                       Definitions

 

“Africa/Middle East/Emerging Europe” means the following countries: Czech
Republic, Hungary, Poland, Bahrain, Israel, Jordan, Morocco, Qatar, Slovakia,
South Africa and Turkey.

 

“Applicable Percentage” means                 percent (    %).*

 

“Depreciation Percentage” means                 percent (    %).*

 

“Developed Asia/Pacific Rim” means the following countries: Australia, Egypt,
Fiji, Hong Kong, Japan, New Zealand, Saudi Arabia, Singapore and Taiwan.

 

“Developed Europe” means the following countries: Austria, Belgium, Denmark,
Finland, France, Germany, Greece, Iceland, Ireland, Italy, Malta, Norway,
Portugal, Spain, Sweden, Switzerland, The Netherlands and the United Kingdom.

 

“Emerging Asia” means the following countries: China, India, Indonesia, Korea,
Malaysia, Papua New Guinea, Philippines, Sri Lanka and Thailand.

 

“Emerging Latin/South America” means the following countries: Argentina, Aruba,
Bolivia, Brazil, British West Indies, Costa Rica, Chile, Columbia, Jamaica,
Mexico and Peru.

 

“Emerging Market” means Emerging Latin/South America, Emerging Asia and Emerging
Africa/Middle East/Europe.

 

“Minimum Servicing Fee Percentage” means     % per annum.*

 

“Servicing Fee” means for any Payment Date an amount equal to the product of (x)
       percent (    %) and (y) the aggregate amount of Engine Revenues with
respect to the Series 2002-1 Engines during the immediately preceding Collection
Period; provided however, that if an Early Amortization Event has occurred and
is continuing such fee shall mean for any Payment Date an amount equal to the
product of (x)           percent (    %) and (y) the aggregate amount of Engine
Revenues with respect to the Series 2002-1 Engines during the immediately
preceding Collection Period.*

 

“Single Lessee Percentage” means               percent (    %); provided,
however, that with respect to any lessee which is located in an Emerging Market,
the Single Lessee Percentage shall mean         percent (     %).*

 

“Target EBIT Ratio” means 1.20:1.0.

 

--------------------------------------------------------------------------------

*                                         This redacted material has been
omitted pursuant to a request for confidential treatment, and the material has
been filed separately with the Commission.

 

S1-1

--------------------------------------------------------------------------------


 

“Target On-Lease Percentage” means                 percent (    %).*

 

“Target One Year Lease Expiry Concentration Percentage” means                
percent (    %).*

 

“Target Two Year Lease Expiry Concentration Percentage” means                
percent (    %).*

 

“Three Lessee Percentage” means                 percent (    %).*

 

“Weighted Average Lease Rate Percentage” means one percent (1.0%).

 

“Wide Body Aircraft Percentage” means                 percent (    %).*

 

Section 2:                                         Certain Additional Terms.

 

Administrative Agent Fee.  The Issuer shall pay on each quarterly Payment Date,
beginning with the third Payment Date, an Administrative Agent Fee to the
Administrative Agent an amount equal to the product of (x)     %, (y) one-fourth
and (2) the Aggregate Note Principal Balance.  Such Administrative Agent Fee
shall be payable on each quarterly Payment Date from amounts then on deposit in
the Series 2002-1 Series Account in accordance with Section 3.02 of the
Supplement.*

 

Interest Rate Hedge Agreements.  Beginning on September 12, 2002, the Issuer at
all times shall have Interest Rate Hedge Agreements in effect, each of which has
an aggregate notional amount of not less than 50% of the Outstanding Obligations
of the, Series 2002-1 Notes.

 

Section 3:                                       Geographic Concentration Table.

 

“Section 3: Geographic Concentration Table”

 

Geographic Region

 

Maximum Geographic Percentage

 

Africa/Middle East/Emerging Europe

 

 

%*

Emerging Asia

 

 

%*

China(1)

 

 

%*

Developed Asia/Pacific Rim

 

 

%*

Developed Europe

 

 

%*

North America

 

 

%*

Emerging Latin/South America

 

 

%*

Total Emerging Markets

 

 

%*

 

--------------------------------------------------------------------------------

(1) People’s Republic of China, excluding Hong Kong.

 

*                                         This redacted material has been
omitted pursuant to a request for confidential treatment, and the material has
been filed separately with the Commission.

 

S1-2

--------------------------------------------------------------------------------


 

SCHEDULE 2

to Series 2002-1 Supplement

“Initial List of Engine and Lease Agreements”

(consisting of 23 pages)

 

Engines

 

One (1) General Electric model CF6-80C2D1F aircraft engine bearing
manufacturer’s serial number 704638

 

One (1) Pratt & Whitney model PW2037 aircraft engine bearing manufacturer’s
serial number 716430

 

One (1) Pratt & Whitney model JT8D-219 aircraft engine bearing manufacturer’s
serial number 728173

 

One (1) General Electric CF6-50C2 aircraft engine bearing manufacturer’s serial
number 455805

 

One (1) Pratt & Whitney JT8D-219 aircraft engine bearing manufacturer’s serial
number 716779

 

One (1) Pratt & Whitney JT8D-217C/219 aircraft engine bearing manufacturer’s
serial number 718210

 

One (1) CFM International CFM56-3B2 aircraft engine bearing manufacturer’s
serial number 725183

 

One (1) CFM International CFM56-3C1 aircraft engine bearing manufacturer’s
serial number 725522

 

One (1) CFM International CFM56-5A aircraft engine bearing manufacturer’s serial
number 733141

 

One (1) CFM International model CFM56-5A3 aircraft engine bearing manufacturer’s
serial number 733186

 

One (1) CFM International CFM56-5C aircraft engine bearing manufacturer’s serial
number 741551

 

One (1) CFM International CFM56-5B4/P aircraft engine bearing manufacturer’s
serial number 779194

 

One (1) CFM International CFM56-5B1/B2 aircraft engine bearing manufacturer’s
serial number 779484

 

One (1) CFM International CFM56-5B3-P aircraft engine bearing manufacturer’s
serial number 779542

 

One (1) CFM International CFM56-7 aircraft engine bearing manufacturer’s serial
number 874243

 

One (1) General Electric CF6-50C2 aircraft engine bearing manufacturer’s serial
number 528113

 

S2-1

--------------------------------------------------------------------------------


 

One (1) Pratt & Whitney JT8D-219 aircraft engine bearing manufacturer’s serial
number 718035

 

One (1) Pratt & Whitney JT8D-219 aircraft engine bearing manufacturer’s serial
number 718064

 

One (1) Pratt & Whitney JT8D-217C/219 aircraft engine bearing manufacturer’s
serial number 718262

 

One (1) CFM International CFM56-3B2 aircraft engine bearing manufacturer’s
serial number 721877

 

One (1) Pratt & Whitney PW2037 aircraft engine bearing manufacturer’s serial
number 727057

 

One (1) Pratt & Whitney PW4062-3 aircraft engine bearing manufacturer’s serial
number 727340

 

One (1) Pratt & Whitney PW4062-3 aircraft engine bearing manufacturer’s serial
number 727393

 

One (1) Pratt & Whitney JT8D-219 aircraft engine bearing manufacturer’s serial
number 728154

 

One (1) CFM International model CFM 56-5A3 aircraft engine bearing
manufacturer’s serial number 731570

 

One (1) CFM International CFM56-5A3 aircraft engine bearing manufacturer’s
serial number 731813

 

One (1) CFM International CFM56-5A3 aircraft engine bearing manufacturer’s
serial number 733163

 

One (1) CFM International CFM56-5A3 aircraft engine bearing manufacturer’s
serial number 733172

 

One (1) Pratt & Whitney PW4168A aircraft engine bearing manufacturer’s serial
number 733438

 

One (1) Pratt & Whitney PW4168A aircraft engine bearing manufacturer’s serial
number 733471

 

One (1) CFM International CFM56-5C3F aircraft engine bearing manufacturer’s
serial number 740342

 

One (1) CFM International CFM56-5C3F aircraft engine bearing manufacturer’s
serial number 741414

 

One (1) CFM International CFM56-3C1 aircraft engine bearing manufacturer’s
serial number 858327

 

One (1) CFM International CFM56-3C1 aircraft engine bearing manufacturer’s
serial number 858788

 

One (1) CFM International CFM56-3B2 aircraft engine bearing manufacturer’s
serial number 858789

 

S2-2

--------------------------------------------------------------------------------


 

One (1) CFM International CFM56-3C1 aircraft engine bearing manufacturer’s
serial number 858839

 

One (1) Pratt & Whitney PW4090 aircraft engine bearing manufacturer’s serial
number 222108

 

One (1) Pratt & Whitney PW4060-3 aircraft engine bearing manufacturer’s serial
number 724721

 

One (1) CFM International model CFM56-5A3 aircraft engine bearing manufacturer’s
serial number 733175

 

One (1) IAE model V2528-D5 aircraft engine bearing manufacturer’s serial number
V20001

 

One (1) IAE model V2528-D5  aircraft engine bearing manufacturer’s serial number
V20267

 

One (1) CFM International model CFM56-5B aircraft engine bearing manufacturer’s
serial number 575283

 

Leases

 

Engine 725183

 

Aircraft Engine Lease Agreement dated as of June 30, 1999 (the “TAP Lease”)
between Willis Lease Finance Corporation (“Willis”) as lessor, and Transportes
Aereos Portugueses, S.A., as lessee, with the following attached thereto: (i)
General Terms Engine Lease Agreement dated as of June 30, 1999, and (ii) Engine
Transfer Certificate dated as of June 30, 1999 between Willis, as seller, and
WLFC Funding Corporation, as issuer, which TAP Lease and attachments were
recorded by the FAA on July 6, 1999 and assigned Conveyance No. YY025858, as
amended by Letter Amendment dated as of June 29, 2001, which was recorded by the
FAA on September 25, 2001 and assigned Conveyance No. FF32960, as amended by
Letter Amendment dated as of September 28, 2001, which was recorded by the FAA
on October 11, 2001 and assigned Conveyance No. ZZ025584, as further amended by
Letter Amendment dated as of December 29, 2001, which was recorded by the FAA on
May 1, 2002 and assigned Conveyance No. I070020.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following document, which was filed for
recording with the Federal Aviation Administration on this date, but has not yet
been recorded, a true and correct copy of which is attached hereto: Contribution
and Sale Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation (as successor by merger to WLFC Funding Corporation), as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignment, Willis Engine
Funding LLC is the current lessor under the above-described engine lease).

 

S2-3

--------------------------------------------------------------------------------


 

Engine 718210

 

Aircraft Engine Lease Agreement dated as of October 30, 1997 between Terandon
Leasing Corporation (“Terandon”), as lessor, and SPANAIR, as lessee, with
General Terms Engine Lease Agreement dated as of October 30, 1997 attached
thereto, which was recorded by the FAA on December 15, 1995, and assigned
Conveyance No.II010037, as assigned and assumed by Assignment and Assumption
Agreement and Bill of Sale dated as of December 19, 1997 between Terandon, as
assignor, and Willis Lease Finance Corporation (“Willis”), as assignee, which
was recorded by the FAA on January 27, 1998 and assigned Conveyance No.
EE015339, as assigned and assumed under that certain Engine Transfer Certificate
dated as of December 19, 1997 between Willis, as seller, and WLFC Funding
Corporation, as issuer, which was recorded by the FAA on January 27, 1998 and
assigned Conveyance No. EE015340.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following document, which was filed for
recording with the Federal Aviation Administration on this date, but has not yet
been recorded, a true and correct copy of which is attached hereto: Contribution
and Sale Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation (as successor by merger to WLFC Funding Corporation), as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignment, Willis Engine
Funding LLC is the current lessor under the above-described engine lease).

 

Engine 874243

 

Aircraft Engine Lease Agreement dated as of April 29, 1998 (the “Shanghai
Lease”) between Willis Lease Finance Corporation (“Willis”) as lessor, and
Shanghai Airlines, as lessee, with the following attached thereto: (i) General
Terms Engine Lease Agreement dated as of April 29, 1998, and (ii) Engine
Transfer Certificate dated as of April 29, 1998 between Willis, as seller, and
WLFC Funding Corporation, as issuer, which Shanghai Lease and attachments were
recorded by the FAA on June 11, 1998 and assigned Conveyance No. MM015772 (the
Engine Transfer Certificate was recorded separately by the FAA on June 11, 1998
and assigned Conveyance No. MM015773).

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following document, which was filed for
recording with the Federal Aviation Administration on this date, but has not yet
been recorded, a true and correct copy of which is attached hereto: Contribution
and Sale Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation (as successor by merger to WLFC Funding Corporation), as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignment, Willis Engine
Funding LLC is the current lessor under the above-described engine lease).

 

S2-4

--------------------------------------------------------------------------------


 

Engine 455805

 

Aircraft Engine Lease Agreement dated as of May 14, 1998 (the “MTU Lease”),
between AAR Aircraft & Engine Group, Inc. (“AAR”), as lessor, and MTU
Maintenance GmbH (“MTU”) as lessee, with the following attached thereto: (i)
Engine Delivery Receipt dated May 27, 1998, (ii) General Terms Engine Lease
Agreement dated as of March 8, 1996, (iii) Novation Agreement dated as of May
21, 1998 among AAR, as assignor/seller, Kellstrom Commercial Aircraft, Inc.
(“Kellstrom”), as assignee/buyer, and MTU, as lessee, (iv) Assignment and
Assumption of Lease and Purchase and Sale of Engine Agreement dated as of March
25, 1999 between Kellstrom, as assignor, and Willis Lease Finance Corporation
(“Willis”), as assignee, and (v) Engine Transfer Certificate dated April 6, 1999
between Willis, as assignor, and WLFC Funding Corporation, as assignee, which
MTU Lease and attachments were recorded by the FAA on May 11, 1999 and assigned
Conveyance No. II014063.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following document, which was filed for
recording with the Federal Aviation Administration on this date, but has not yet
been recorded, a true and correct copy of which is attached hereto: Contribution
and Sale Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation (as successor by merger to WLFC Funding Corporation), as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignment, Willis Engine
Funding LLC is the current lessor under the above-described engine lease).

 

Engine 779194

 

Aircraft Engine Lease Agreement dated as of June 19, 1998 between Willis Lease
Finance Corporation (“Willis”), as lessor, and Air Jamaica Limited, as lessee,
with General Terms Engine Lease Agreement dated as of June 19, 1998, attached
thereto, which was recorded by the FAA on August 5, 1998, and assigned
Conveyance No. KK22899, as amended by Letter Amendment dated January 25, 1999,
which was recorded by the FAA on September 9, 1999, and assigned Conveyance No.
MM018466, as assigned and assumed under that certain Engine Transfer Certificate
dated as of August 27, 1999 between Willis, as seller, and WLFC Funding
Corporation, as issuer, which was recorded by the FAA on August 31, 1999 and
assigned Conveyance No. II015208.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following document, which was filed for
recording with the Federal Aviation Administration on this date, but has not yet
been recorded, a true and correct copy of which is attached hereto: Contribution
and Sale Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation (as successor by merger to WLFC Funding Corporation), as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignment, Willis Engine
Funding LLC is the current lessor under the above-described engine lease).

 

S2-5

--------------------------------------------------------------------------------


 

Engine 779484

 

Aircraft Engine Lease Agreement dated as of December 22, 1998 between Willis
Lease Finance Corporation (“Willis”), as lessor, and Flying Colours Airlines
Limited (now JMC Airlines Ltd.), as lessee, with General Terms Engine Lease
Agreement dated as of December 21, 1998 attached thereto, which was recorded by
the FAA on January 4, 1999 and assigned Conveyance No. ZZ018400, as assigned and
assumed by Engine Transfer Certificate dated as of January 15, 1999 between
Willis, as seller, and WLFC Funding Corporation, as issuer, which was recorded
by the FAA on May 10, 1999 and assigned Conveyance No. II014049.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following document, which was filed for
recording with the Federal Aviation Administration on this date, but has not yet
been recorded, a true and correct copy of which is attached hereto: Contribution
and Sale Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation (as successor by merger to WLFC Funding Corporation), as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignment, Willis Engine
Funding LLC is the current lessor under the above-described engine lease).

 

Engine 733141

 

Engine Lease Agreement dated as of August 21, 1998 (shown in the FAA records as
dated August 31, 1998) between Willis Lease Finance Corporation (“Willis”), as
lessor, and Compagnie Nationale Air France, now Société Air France, as lessee,
which was recorded by the FAA on September 1, 1998 and assigned Conveyance No.
T058245, as assigned and assumed by that certain Engine Transfer Certificate
dated as of September 4, 1998 between Willis, as seller, and WLFC Funding
Corporation, as issuer, which was recorded by the FAA on November 5, 1998, and
assigned Conveyance No. SS010988, as amended by Amendment No. 1 dated August 18,
2000, which was recorded by the FAA on October 25, 2000 and assigned Conveyance
No. T064666, and as further amended by Amendment No. 2 dated March 1, 2002,
which was recorded by the FAA on May 20, 2002 and assigned Conveyance No.
M000687.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following document, which was filed for
recording with the Federal Aviation Administration on this date, but has not yet
been recorded, a true and correct copy of which is attached hereto: Contribution
and Sale Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation (as successor by merger to WLFC Funding Corporation), as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignment, Willis Engine
Funding LLC is the current lessor under the above-described engine lease).

 

S2-6

--------------------------------------------------------------------------------


 

Engine 725522

 

Aircraft Engine Lease Agreement dated as of September 9, 1997 between Willis
Lease Finance Corporation (“Willis”), as lessor, and Jet Airways (India) Ltd.,
as lessee, with General Terms Engine Lease Agreement dated as of July 1, 1997
attached thereto, which was recorded by the FAA on December 5, 1997 and assigned
Conveyance No. Z02548, as assigned and assumed by Engine Transfer Certificate
dated as of December 19, 1997 between Willis, as seller, and WLFC Funding
Corporation, as issuer, which was recorded by the FAA on January 27, 1998 and
assigned Conveyance No. EE015340.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following document, which was filed for
recording with the Federal Aviation Administration on this date, but has not yet
been recorded, a true and correct copy of which is attached hereto: Contribution
and Sale Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation (as successor by merger to WLFC Funding Corporation), as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignment, Willis Engine
Funding LLC is the current lessor under the above-described engine lease).

 

Engine 779542

 

Aircraft Engine Lease Agreement dated as of July 29, 1998 between Willis Lease
Finance Corporation (“Willis”), as lessor, and Air 2000 Limited, as lessee, with
General Terms Engine Lease Agreement dated as of December 9, 1996 attached
thereto, which was recorded by the FAA on August 21, 1998 and assigned
Conveyance No. PP010544, as amended by Letter Amendment dated April 16, 1999,
with Novation Agreement dated April 16, 1999 among Willis, as assignor, WLFC
Funding Corporation, as assignee, and Air 2000 Limited attached, which was
recorded by the FAA on May 18, 1999 and assigned Conveyance No. K21295, as
amended by Lease Amendment dated September 17, 1999, which was recorded by the
FAA on November 10, 1999 and assigned Conveyance No. JJ31856, and as further
amended by Lease Amendment dated March 30, 2000, which was recorded by the FAA
on May 2, 2000 and assigned Conveyance No. SS014493.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following document, which was filed for
recording with the Federal Aviation Administration on this date, but has not yet
been recorded, a true and correct copy of which is attached hereto: Contribution
and Sale Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation (as successor by merger to WLFC Funding Corporation), as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignment, Willis Engine
Funding LLC is the current lessor under the above-described engine lease).

 

S2-7

--------------------------------------------------------------------------------


 

Engine 716779

 

Aircraft Engine Lease Agreement dated as of October 17, 2001 between WLFC
Funding Corporation, as lessor, and Vanguard Airlines, as lessee, with General
Terms Engine Lease Agreement dated as of October 17, 2001 attached thereto,
which was recorded by the FAA on November 5, 2001 and assigned Conveyance No.
XX019451.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following document, which was filed for
recording with the Federal Aviation Administration on this date, but has not yet
been recorded, a true and correct copy of which is attached hereto: Contribution
and Sale Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation (as successor by merger to WLFC Funding Corporation), as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignment, Willis Engine
Funding LLC is the current lessor under the above-described engine lease).

 

Engine 741551

 

Aircraft Engine Lease Agreement dated as of May 14, 1998 (the “Virgin Lease”)
between Willis Lease Finance Corporation (“Willis”) as lessor, and Virgin
Atlantic Airways Ltd., as lessee, with the following attached thereto: (i)
General Terms Engine Lease Agreement dated as of May 14, 1998, and (ii) Engine
Transfer Certificate dated as of May 14, 1998 between Willis, as seller, and
WLFC Funding Corporation, as issuer, which Virgin Lease and attachments were
recorded by the FAA on June 16, 1998 and assigned Conveyance No. EE016577 (the
Engine Transfer Certificate was recorded separately by the FAA on June 16, 1998
and assigned Conveyance No. EE016578).

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following document, which was filed for
recording with the Federal Aviation Administration on this date, but has not yet
been recorded, a true and correct copy of which is attached hereto: Contribution
and Sale Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation (as successor by merger to WLFC Funding Corporation), as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignment, Willis Engine
Funding LLC is the current lessor under the above-described engine lease).

 

Engine 222108

 

Aircraft Engine Lease Agreement dated as of December 1, 2000 between Willis
Lease Finance Corporation (“Willis”), as lessor, and WLFC (Ireland) Limited
(“WLFCI”), as lessee, with General Terms Engine Lease Agreement dated as of
November 29, 2000 attached thereto, which was recorded by the FAA on January 26,
2001 and assigned Conveyance No. TT014464, as assigned by Assignment and Bill of
Sale dated as of May 31, 2001 between Willis, as assignor, and Wells Fargo Bank
Northwest, National Association, as owner trustee, as

 

S2-8

--------------------------------------------------------------------------------


 

assignee, which was recorded by the FAA on June 13, 2001 and assigned Conveyance
No. JJ37092, as assigned and assumed by Deed of Novation dated June 6, 2002
among WLFCI, as assignor, WLFC Funding (Ireland) Limited, as assignee, and the
owner trustee, which was recorded by the FAA on June 18, 2002 and assigned
Conveyance No. NN023493.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 718035

 

Engine Lease Agreement dated January 7, 1992 (the “Avianca Lease”) between GPA
Group plc (“GPA”), as lessor, and Aerovias Nacionales de Colombia S.A. Avianca
(“Avianca”), as lessee, with the following attached thereto: (i) Engine Lease
Assignment, Assumption and Amendment Agreement dated September 30, 1997 between
GPA as assignor, T-10 Inc. as assignee, and Avianca as lessee, and (ii) Second
Engine Lease Assignment, Assumption and Amendment Agreement dated August 2, 2001
among T-10 Inc. as assignor, Wells Fargo Bank Northwest, National Association,
as owner trustee, as assignee, and Avianca as lessee; which Avianca Lease and
attachments were recorded by the FAA on January 25, 2002 and assigned Conveyance
No. W000315.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

S2-9

--------------------------------------------------------------------------------


 

Engine 718064

 

Engine Lease Agreement dated January 7, 1992 (the “Avianca Lease”) between GPA
Group plc (“GPA”), as lessor, and Aerovias Nacionales de Colombia S.A. Avianca
(“Avianca”), as lessee, with the following attached thereto: (i) Engine Lease
Assignment, Assumption and Amendment Agreement dated September 30, 1997 between
GPA as assignor, T-10 Inc. as assignee, and Avianca as lessee, and (ii) Second
Engine Lease Assignment, Assumption and Amendment Agreement dated August 2, 2001
among T-10 Inc. as assignor, Wells Fargo Bank Northwest, National Association,
as owner trustee, as assignee, and Avianca as lessee; which Avianca Lease and
attachments were recorded by the FAA on January 25, 2002 and assigned Conveyance
No. W000317.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 858327

 

Aircraft Engine Lease Agreement dated as of August 1, 2002 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and Frontier
Airlines, Inc., as lessee, with General Terms Engine Lease Agreement dated as of
August 1, 2002 attached thereto, which was recorded by the FAA on August 28,
2002 and assigned Conveyance No. XX021974.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

S2-10

--------------------------------------------------------------------------------


 

Engine 740342

 

Aircraft Engine Lease Agreement dated as of May 3, 2001 between Wells Fargo Bank
Northwest, National Association, formerly First Security Bank, National
Association, as owner trustee, as lessor, and Gulf Air Company G.S.C., as
lessee, with General Terms Engine Lease Agreement dated March 28, 2001 attached
thereto, which was recorded by the FAA on May  7, 2001 and assigned Conveyance
No. Q67587.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 741414

 

Aircraft Engine Lease Agreement dated as of May 3, 2001 between Wells Fargo Bank
Northwest, National Association, formerly First Security Bank, National
Association, as owner trustee, as lessor, and Gulf Air Company G.S.C., as
lessee, with General Terms Engine Lease Agreement dated March 28, 2001 attached
thereto, which was recorded by the FAA on May  7, 2001 and assigned Conveyance
No. Q67589.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 721877

 

Aircraft Engine Lease Agreement dated as of May 21, 2002 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and Hainan
Airlines, as

 

S2-11

--------------------------------------------------------------------------------


 

lessee, with General Terms Engine Lease Agreement dated May 21, 2002 attached
thereto, which was recorded by the FAA on May 31, 2002 and assigned Conveyance
No. K034326.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 858839

 

Aircraft Engine Lease Agreement dated as of May 21, 2002 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and Hainan
Airlines, as lessee, with General Terms Engine Lease Agreement dated May 21,
2002 attached thereto, which was recorded by the FAA on May 31, 2002 and
assigned Conveyance No. K034324.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 727393

 

Aircraft Engine Lease Agreement dated as of April 13, 2002 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and Hawaiian
Airlines, Inc., as lessee, with General Terms Engine Lease Agreement dated as of
April 13, 2002 attached thereto, which was recorded by the FAA on April 17, 2002
and assigned Conveyance No. S118700.

 

S2-12

--------------------------------------------------------------------------------


 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 731813

 

Aircraft Engine Lease Agreement dated as of December 19, 2001 between Wells
Fargo Bank Northwest, National Association, as owner trustee, as lessor, and
International Lease Finance Corporation, as lessee, with General Terms Engine
Lease Agreement dated as of December 18, 2001 attached thereto, which was
recorded by the FAA on December 21, 2001 and assigned Conveyance No. K032713, as
amended by Letter Amendment dated April 19, 2002, which was recorded by the FAA
on May 20, 2002 and assigned Conveyance No. II0025289, as amended by Letter
Amendment dated as of July 15, 2002, which was recorded by the FAA on August 2,
2002 and assigned Conveyance No. ZZ027761.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 727340

 

Aircraft Engine Lease Agreement dated as of November 7, 2001 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and Lan Chile
S.A., as lessee, with General Terms Engine Lease Agreement dated November 7,
2001 attached thereto, which was recorded by the FAA on December 5, 2001 and
assigned Conveyance No. UU032267.

 

S2-13

--------------------------------------------------------------------------------


 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 528113

 

Aircraft Engine Lease Agreement dated as of January 21, 2000 between Willis
Lease Finance Corporation (“Willis”), as lessor, and MNG Havayollari Ve
Tasimacilik Anonim Sirketi, as lessee, with General Terms Engine Lease Agreement
dated as of January 21, 2000 attached thereto, which was recorded by the FAA on
February 25, 2000 and assigned Conveyance No. QQ020822, as assigned by
Assignment and Bill of Sale dated as of March 24, 2000 between Willis, as
assignor, and First Security Bank, National Association, now Wells Fargo Bank
Northwest, National Association, as owner trustee, as assignee, which was
recorded by the FAA on June 27, 2000 and assigned Conveyance No. XX015520, as
amended by Letter Amendment dated May 2, 2000, which was recorded by the FAA on
May 23, 2000 and assigned Conveyance No. K25712, as amended by Letter Amendment
dated July 22, 2000, which was recorded by the FAA on August 3, 2000 and
assigned Conveyance No. C39536, and as further amended by Letter Amendment dated
December 20, 2001, which was recorded by the FAA on December 31, 2001 and
assigned Conveyance No. BB036299.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

S2-14

--------------------------------------------------------------------------------


 

Engine 858788

 

Aircraft Engine Lease Agreement dated as of March 16, 1998 (the “Rio-Sul Lease”)
between Willis Lease Finance Corporation (“Willis”), as lessor, and Rio-Sul
Servicos Aereos Regionais S.A., as lessee, with the following attached thereto:
(i) General Terms Engine Lease Agreement dated as of February 27, 1998, and (ii)
Engine Transfer Certificate dated as of March 16, 1998, between Willis, as
seller, and WLFC Funding Corporation, as issuer, which Rio-Sul Lease and
attachments were recorded by the FAA on March 31, 1998 and assigned Conveyance
No. H93122, as assigned by Assignment and Bill of Sale dated as of June 12, 2002
between WLFC Funding Corporation, as assignor, and Wells Fargo Bank Northwest,
National Association, as owner trustee, as assignee, which was recorded by the
FAA on July 23, 2002 and assigned Conveyance No. W000961.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 858789

 

Aircraft Engine Lease Agreement dated as of March 16, 1998 (the “Rio-Sul Lease”)
between Willis Lease Finance Corporation (“Willis”), as lessor, and Rio-Sul
Servicos Aereos Regionais S.A. (“Rio-Sul”), as lessee, with the following
attached thereto: (i) General Terms Engine Lease Agreement dated as of February
27, 1998, and (ii) Engine Transfer Certificate dated as of March 16, 1998
between Willis, as seller, and WLFC Funding Corporation, as issuer, which
Rio-Sul Lease and attachments were recorded by the FAA on March 31, 1998 and
assigned Conveyance No. H93123, as assigned and assumed by Assignment and Bill
of Sale dated as of June 12, 2002 between WLFC Funding Corporation, as assignor,
and Wells Fargo Bank Northwest, National Association, as owner trustee, as
assignee, which was recorded by the FAA on July 23, 2002 and assigned Conveyance
No. W000964.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding

 

S2-15

--------------------------------------------------------------------------------


 

Corporation), as seller/assignor, and Willis Engine Funding LLC, as
issuer/assignee, with Engine and Beneficial Interest Transfer Certificate dated
this date between Willis Lease Finance Corporation, as assignor, and Willis
Engine Funding LLC, as assignee, attached thereto (by virtue of the foregoing
assignments, Willis Engine Funding LLC is the current lessor under the
above-described engine lease).

 

Engine 727057

 

Aircraft Engine Lease Agreement dated as of June 18, 1998 between Willis Lease
Finance Corporation (“Willis”), as lessor, and Shanghai Airlines, as lessee,
with General Terms Engine Lease Agreement dated as of April 29, 1998 attached
thereto, which was recorded by the FAA on August 5, 1998 and assigned Conveyance
No. KK22897, as assigned by Assignment and Bill of Sale dated as of May 22, 2001
between Willis, as assignor, and Wells Fargo Bank Northwest, National
Association, as owner trustee, as assignee, with Joinder and Amendment Agreement
dated May 22, 2000 attached thereto, which was recorded by the FAA on June 14,
2001 and assigned Conveyance No. KK028508.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 733163

 

Aircraft Engine Lease Agreement dated as of March 22, 2002 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and Snecma
Services S.A., as lessee, with General Terms Engine Lease Agreement dated March
22, 2002 attached thereto, which was recorded by the FAA on April 9, 2002 and
assigned Conveyance No. JJ40857.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine

 

S2-16

--------------------------------------------------------------------------------


 

and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignments, Willis
Engine Funding LLC is the current lessor under the above-described engine
lease).

 

Engine 728154

 

Aircraft Engine Lease Agreement dated as of March 7, 2001 between First Security
Bank, National Association, now Wells Fargo Bank Northwest, National
Association, as owner trustee, as lessor, and Spanair S.A., as lessee, with
General Terms Engine Lease Agreement dated March 7, 2001 attached thereto, which
was recorded by the FAA on March 22, 2001 and assigned Conveyance No. H101539.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 733438

 

Aircraft Engine Lease Agreement dated as of November 29, 2000 between First
Security Bank, National Association, now Wells Fargo Bank Northwest, National
Association, as owner trustee, as lessor, and SR Technics AG, as lessee, with
General Terms Engine Lease Agreement dated November 29, 2000 attached thereto,
which was recorded by the FAA on February 1, 2001 and assigned Conveyance No.
HK020200.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by

 

S2-17

--------------------------------------------------------------------------------


 

virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 733471

 

Aircraft Engine Lease Agreement dated as of November 29, 2000 between First
Security Bank, National Association, now Wells Fargo Bank Northwest, National
Association, as owner trustee, as lessor, and SR Technics AG, as lessee, with
General Terms Engine Lease Agreement dated November 29, 2000 attached thereto,
which was recorded by the FAA on May 7, 2001 and assigned Conveyance No.
H101988.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 733172

 

Aircraft Engine Lease Agreement dated as of September 2, 2002 between Wells
Fargo Bank Northwest, National Association, as owner trustee, as lessor, and
Gulf Aircraft Maintenance Company, as lessee, with General Terms Engine Lease
Agreement dated as of August 12, 2002 attached thereto, which was recorded by
the FAA on September 6, 2002 and assigned Conveyance No. J001573.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

S2-18

--------------------------------------------------------------------------------


 

Engine 718262

 

Aircraft Engine Lease Agreement dated as of July 23, 2002 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and Vanguard
Airlines, as lessee, with General Terms Engine Lease Agreement dated July 23,
2002 attached thereto, which was recorded by the FAA on August 9, 2002 and
assigned Conveyance No. CC016158.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

Engine 724721

 

Aircraft Engine Lease Agreement dated as of November 29, 2000 between Willis
Lease Finance Corporation (“Willis”), as lessor, and WLFC (Ireland) Limited
(“WLFCI”), as lessee, with General Terms Engine Lease Agreement dated as of
November 29, 2000 attached thereto, which was recorded by the FAA on January 5,
2001 and assigned Conveyance No. YY030445, as assigned by Assignment and Bill of
Sale dated as of May 31, 2001 between Willis, as assignor, and Wells Fargo Bank
Northwest, National Association, as owner trustee, as assignee, which was
recorded by the FAA on June 14, 2001 and assigned Conveyance No. JJ37144, as
assigned by Deed of Novation dated June 6, 2002 among WLFCI, as assignor, WLFC
Funding (Ireland) Limited, as assignee, and the owner trustee, which was
recorded by the FAA on June 27, 2002 and assigned Conveyance No. TT016885.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

S2-19

--------------------------------------------------------------------------------


 

Engine 733186

 

Aircraft Engine Lease Agreement dated as of March 9, 2001 (the “SNECMA Lease”)
between WLFC Funding Corporation, as lessor, and SNECMA Services S.A.
(“SNECMA”), as lessee, with the following attached thereto:  (i) General Terms
Engine Lease Agreement dated September 11, 1999 between Willis Lease Finance
Corporation (“Willis”), as lessor, and SNECMA, as lessee, (ii) Assignment dated
as of March 9, 2001 between Willis, as assignor, and WLFC Funding Corporation,
as assignee, which SNECMA Lease and attachments were recorded by the FAA on
April 20, 2001 and assigned Conveyance No. L73991, as amended by Letter
Amendment dated January 7, 2002 between WLFC Funding Corporation, as lessor, and
SNECMA, as lessee, which was recorded by the FAA on February 2, 2002 and
assigned Conveyance No. T068730.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following document, which was filed for
recording with the Federal Aviation Administration on this date, but has not yet
been recorded, a true and correct copy of which is attached hereto: Contribution
and Sale Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation (as successor by merger to WLFC Funding Corporation), as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignment, Willis Engine
Funding LLC is the current lessor under the above-described engine lease).

 

Engine 731570

 

Aircraft Engine Lease Agreement dated as of August 26, 2002 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and Gulf
Aircraft Maintenance Company, as lessee, with General Terms Engine Lease
Agreement dated August 12, 2002 attached thereto, which was recorded by the FAA
on August 28, 2002 and assigned Conveyance No. XX021984.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation (as successor
by merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated this date between Willis Lease Finance Corporation, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto (by
virtue of the foregoing assignments, Willis Engine Funding LLC is the current
lessor under the above-described engine lease).

 

S2-20

--------------------------------------------------------------------------------


 

Engine 716430

 

Aircraft Engine Lease Agreement dated July 19, 2001 (the “TWA Lease”) between
Kellstrom Industries, Inc., as lessor, and TWA Airlines LLC (“TWA”), as lessee,
with the following attached thereto:  (i) Engine Lease General Terms Agreement
dated as of June 28, 2001, and (ii) Assignment and Assumption of Lease and
Purchase and Sale of Engine Agreement dated as of July 31, 2001 among Kellstrom
Industries, Inc., as assignor, Willis Lease Finance Corporation, as beneficiary,
and Wells Fargo Bank Northwest, National Association, as owner trustee, as
assignee, which TWA Lease and attachments were recorded by the FAA on October 1,
2001 and assigned Conveyance No. L75041.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[Willis] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and Willis
Lease Finance Corporation, as assignee, and (ii) Contribution and Sale Agreement
dated as of September 12, 2002 between Willis Lease Finance Corporation, as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignments, Willis
Engine Funding LLC is the current lessor under the above-described engine
lease).

 

Engine 733175

 

Aircraft Engine Lease Agreement dated as of December 1, 2000 between Willis
Lease Finance Corporation, as lessor, and WLFC (Ireland) Limited, as lessee,
with General Terms Engine Lease Agreement dated as of November 29, 2000 attached
thereto, which was recorded by the FAA on February 26, 2001 and assigned
Conveyance No. I067517, as amended by Letter Amendment dated May 23, 2001 which
was recorded by the FAA on July 5, 2001 and assigned Conveyance No. HK021663, as
assigned and assumed by Assignment and Bill of Sale dated as of December 21,
2001 between Willis Lease Finance Corporation, as assignor, and Wells Fargo Bank
Northwest, National Association, as owner trustee, as assignee, which was
recorded by the FAA on January 28, 2002 and assigned Conveyance No. FF33661, and
as further assigned and assumed by Deed of Novation dated June 6, 2002 among
WLFC (Ireland) Limited as assignor, WLFC Funding (Ireland) Limited as assignee,
and Wells Fargo Bank Northwest, National Association, as lessor, which was
recorded by the FAA on June 18, 2002 and assigned Conveyance No. NN023496.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[WLFC] dated this date, between Wells Fargo Bank Northwest,

 

S2-21

--------------------------------------------------------------------------------


 

National Association, not individual but solely as owner trustee, as assignor,
and WLFC Funding Corporation, as assignee, and (ii) Contribution and Sale
Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation (as successor by merger to WLFC Funding Corporation), as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignments, Willis
Engine Funding LLC is the current lessor under the above-described engine
lease).

 

Engine 704638

 

Aircraft Engine Lease Agreement dated as of March 16, 1998 between Willis Lease
Finance Corporation, as lessor, and “VARIG”, S.A. (Viacao Aerea Rio-Grandense),
as lessee, with General Terms Engine Lease Agreement dated as of February 27,
1998 attached thereto, which was recorded by the FAA on June 30, 1998 and
assigned Conveyance No. H94205, as assigned and assumed by Assignment and Bill
of Sale dated as of December 4, 2001 between Willis Lease Finance Corporation,
as assignor, and Wells Fargo Bank Northwest, National Association, as owner
trustee, as assignee, which was recorded by the FAA on January 11, 2002 and
assigned Conveyance No. I069446.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[Willis] dated this date, between Wells Fargo Bank Northwest, National
Association, not individual but solely as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, and (ii) Contribution and Sale Agreement dated
as of September 12, 2002 between Willis Lease Finance Corporation, as
seller/assignor, and Willis Engine Funding LLC, as issuer/assignee, with Engine
and Beneficial Interest Transfer Certificate dated this date between Willis
Lease Finance Corporation, as assignor, and Willis Engine Funding LLC, as
assignee, attached thereto (by virtue of the foregoing assignments, Willis
Engine Funding LLC is the current lessor under the above-described engine
lease).

 

Engine 728173

 

Aircraft Engine Lease Agreement dated as of November 16, 2001 between Wells
Fargo Bank Northwest, National Association, as owner trustee, as lessor, and
Spirit Airlines, Inc., as lessee, with General Terms Engine Lease Agreement
dated November 4, 2001 attached thereto, which was recorded by the FAA on
December 4, 2001 and assigned Conveyance No. SS017842.

 

The foregoing engine lease, as assigned, assumed and/or amended, has been
assigned and assumed pursuant to the following documents, which were filed for
recording with the Federal Aviation Administration on this date, but have not
yet been recorded, true and correct copies of which are attached hereto: (i)
First Transfer Master Assignment and Assumption Agreement and Bill of Sale
[Willis] dated this date, between Wells Fargo Bank Northwest,

 

S2-22

--------------------------------------------------------------------------------


 

National Association, not individual but solely as owner trustee, as assignor,
and WLFC Funding Corporation, as assignee, and (ii) Contribution and Sale
Agreement dated as of September 12, 2002 between Willis Lease Finance
Corporation, as seller/assignor, and Willis Engine Funding LLC, as
issuer/assignee, with Engine and Beneficial Interest Transfer Certificate dated
this date between Willis Lease Finance Corporation, as assignor, and Willis
Engine Funding LLC, as assignee, attached thereto (by virtue of the foregoing
assignments, Willis Engine Funding LLC is the current lessor under the
above-described engine lease).

 

Engine 20001

 

None

 

Engine 20267

 

None

 

Engine 575283

 

None

 

S2-23

--------------------------------------------------------------------------------